 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDPruett also related a conversation with Burgess occurring sometime in January of1963 in which, according to Pruett, Burgess said that if Hawkins did not quit filingso many grievances and causing so much trouble, he was going to fire him. I creditPruett's testimony and find this to be a threat of the type alleged in the complaintand an unfair labor practice of the type defined in Section 8(a)(1) of the Act.There is one final item in this area and that relates to a conversation occurringamong Burgess, Pruett, and Batchellor in a luncheon meeting in Mitchell sometimeapparently in April 1963.Appraising the evidence concerning any threats utteredby Burgess at this meeting, it appears too indistinct to warrant a conclusion that itpreponderates in favor of a finding that threats were uttered by Burgess on thatoccasion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Employer set forth in section III, above, andtherein found to constitute unfair labor practices defined in the Act, occurring inconnection with the operations of the Respondent Employer as outlined in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYIn view of the findings herein that Respondent has engaged in unfair labor prac-tices as alleged in the complaint, I shall recommend that it be required to cease anddesist therefrom and take certain affirmative action as appears necessary and appro-priate to effectuate the purpose and policies of the Act. In view of my finding thatRespondent discharged Charles Hawkins because of his participation in concertedactivities I shall recommend that Respondent be required to offer him reinstatementto his former or a substantially equivalent position and make him whole for loss ofearnings in accordance with the remedial policies outlined in F. W.Woolworth Com-pany,90 NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Respondent Employer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the purview of Section 2(5) of theAct.3.By the statements of its terminal manager that discharge could or would bevisited upon employees for filing grievances, Respondent engaged in unfair laborpractices defined in Section 8(a) (1) of the Act.4.By discharging its employee Charles Hawkins because he engaged in filinggrievances under the collective-bargaining agreement and complaints as to equipmentwith the Interstate Commerce Commission, Respondent engaged in unfair labor prac-tices defined in Sections 8(a)(3) and 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Sullivan Surplus Sales,Inc. andLocal1687,Retail Clerks Inter-national Association,AFL-CIO.Case No. 3-CA-2280. April 27,1965DECISION AND ORDEROn January 11, 1965, Trial Examiner Owsley Vose issued his Deci-sion in the above-entitled proceeding finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,152 NLRB No. 12. SULLIVAN SURPLUS SALES, INC.133and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in other unfairlabor practices alleged in the complaint and recommended dismissalof those allegations.Thereafter, the Respondent,' the General Coun-sel, and the Charging Party filed exceptions to the Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entirerecord in the case, and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner with the additions and modi-fications noted below.31.The Trial Examiner, although finding various violations of Sec-tion 8(a) (1), was of the opinion that the Respondent did not violatethe Act by virtue of two questions directed to employees by its attorneyduring prehearing interviews conducted on June 25 and 26 and onJuly 1 and 2, 1964.We do not agree.In preparation for the hearing herein, almost all of the Respond-ent's employees were summoned individually to an office at the storewhere the attorney, after identifying himself and telling the employeesthe purpose of the interview and that he was not interested in theirunion sympathies, asked a series of questions concerning the issuesraised by the General Counsel's complaint. Two employees were askedwho had approached them to sign union authorization cards, and sev-eral employees were asked the further question, "Who was on theSullivan Surplus Organizing Committee?"The Trial Examinerfound that since the employees were given assurances that the attorneywas not attempting to ascertain the identity of union supporters, thesequestions did not exceed permissible bounds, even though too broadlydrawn, because they were relevant to the Respondent's theory of de-After submittingIts exceptions the Respondent moved to correct its exceptions. Sincethese corrections are technical in natureand unopposed,the motion is hereby granted.2The TrialExaminer excludedAnna Shapiroand M Replansky from the appropriate-unit because he found they enjoyed aspecial status since they were related to the Re-spondent's owners.MemberBrown wouldexclude these persons becauseof their familyrelationship.Cheater County Beer DistributorsAssociation, 133 NLRB 771, 774, foot-note 12 ;P. A. MuellerandSons,Inc.,105 NLRB 5523In light ofthe numerous other 8(a) (1) findings,we find It unnecessary to passon the TrialExaminer's conclusionthat the attempted bribe ofemployee Myrtle Smithby Respondent'spharmacist,HerbertWeiss, was in factmade in jest, since it cannotaffect the scope of theremedy.Therefore we do not adopt his findings,recommendations,and conclusions in this regard. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDfense that supervisors had been active in promoting the Union.Whilewe agree with the Trial Examiner that the subject matter allegedlysought by these questions was within the limits of the issues, we never-theless find that, despite the assurances given, the Respondent violatedthe Act by asking the questions in the form used. For they had astheir only answer the identification of union supporters, and on their-face intruded into employee activities which were irrelevant to anydefense.Clearly the information regarding supervisory participationcould have been obtained by asking the individual supervisors if theyengaged in union activities, or by asking the employees the direct ques-tion whether supervisors gave them cards.2.The Trial Examiner concluded, and we agree, that the Union'requested recognition at a time when it represented a majority of theemployees in the appropriate unit and that the Respondent refusedto bargain collectively with the Union in violation of Section 8(a) (5)of the Act.However, in determining whether the Union was in pos-session of valid cards from a majority of the employees, the TrialExaminer concluded that there were 43 employees in the unit, of whom22 had signed cards, whereas we find that its showing of majoritystatus consisted of 24 valid cards, as set forth below.The Trial Examiner, in determining the number of employees in'the unit, included Jane Williams but in counting the cards did notinclude one signed by her which he did not find invalid for any reason.Since it is clear that her authorization card was valid and that the.failure to count it was an oversight, we include it with those upon'which the Union's representative status is determined.The Trial Examiner also found that employee Dorothy Kuttner's-card should not be counted.We do not agree.Kuttner signed an authorization card on February 5, 1964, at therequest of employee Anna Cochran. Two days later she asked Cochranto give the card back, or to destroy it, saying that "her husband washaving a fit."Although Kuttner again spoke to Cochran the nextday about the return of the card, it was never returned.Kuttner'schange of mind occurred before the Union requested recognition.The Trial Examiner viewed the evidence as suggesting that this changewas unrelated to the Respondent's unfair labor practices.He was,therefore, of the opinion her card should not be counted towards theUnion's majority.However, the evidence shows that while the Respondent committedits first 8(a) (1) violations on January 25, the bulk of its coercive con-duct occurred on February 5, 6, and 7. Kuttner's request for the returnof her card occurred during the very time when the Respondentengaged in this misconduct, and her second request was made almost SULLIVAN SURPLUS SALES, INC.135immediately after the Respondent's president held an employee meet-ing in which he spoke against the Union and about a pension plan asan inducement for the employees to reject the Union. In view of thissequence of events, and the absence of evidence showing that Kuttner'srequest was unrelated to the unfair labor practices, we are impelled tothe conclusion that there was a direct casual relationship betweenRespondent's conduct and Kuttner's request.We therefore find thatKuttner's card should be counted.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that Sullivan SurplusSales, Inc., Liberty, New York, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, with the following addition : 4Add the following paragraph as paragraph 2(b), the present para-graph 2 (b) and those subsequent being consecutively relettered :"(b) Notify the above-named employee, if presently serving in theArmed Forces of the United States, of her right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."4The notice to all employees is similarly modified by adding the same language as anote directly below the signature lineTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed by the Charging Party on February 17, 1964, the GeneralCounsel on April 30, 1964, issueda complaintalleging that the Respondent hadengaged in various unfairlabor practices in violationof Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended.With respect to the Respond-ent's allegedviolationsof Section8 (a)( 1 ) of the Act, the complaintas amended atthe hearing alleges that the Respondent's officialsand supervisors questionedemploy-ees about union matters,threatenedreprisals against employeesbecause of theirunion activities,engaged insurveillanceof union meetings,solicited employees torepudiatethe Charging Party as their bargaining representative, and that the Respond-ent's attorneyin his pretrialquestioningof employees had exceededthe permissiblelimits of suchquestioning.The 8(a)(3) violations alleged in thecomplaint asamended involvethe dischargeof HelenBrady on February 10, 1964, andthe allegedreductionin hours of work of MyrtleSmithon and after February 13, 1964. Theviolation of Section8(a)(5) of the Act stems from theRespondent'srefusal onand afterFebruary 10, 1964,to recognizeand bargain collectively with the ChargingParty (hereinafter calledthe Union)as the exclusive bargaining representative of itsemployees.The Respondentfiled an answerdenying thecommission of any unfairlabor practices.The case was heard by TrialExaminerOwsley Vose at Liberty, New York, onvariousdates commencingwith July 20,1964, and endingon August 3, 1964.Allparties appeared and were represented at the hearingand were affordeda full oppor- 136DECISIONSOF NATIONALLABOR RELATIONS BOARDtunity to be heard, to examine and cross-examine witnesses, and to present oralargument.Competent briefs have been filed by all parties, which have been care-fully considered IUpon the entire record and my observation of the witnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE RESPONDENT'S BUSINESSThe Respondent operates a junior department store at Liberty, New York. Inthe course of its business in the 12-month period preceding the issuance of thecomplaint, the Respondent sold merchandise valued at more than $500,000.Duringthis same timethe Respondent purchased and had shipped to the store from out-of-State sources in excessof $50,000 worth of goods and merchandise.Upon thesefacts I find, as the Respondent admits, that it is engaged in commerce within themeaning ofthe Act, and that it will effectuate the policies of the Actto assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 1687, RetailClerksInternational Association,AFL-CIO,isa labor orga-nization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The organization of the storeIrving Shapiro, the president of the Respondent, and his brother, Sidney, own allof the stock in the Respondent, and make all of the basic decisions with respect tothe operation of the business.Under the Shapiros are Alexander McIntyre, thefloor manager, and George Stephenson, the assistant floor manager. Stephenson isalso the department head of the sporting goods, hardware, and garden center depart-ment.The other departments and the respective department heads are as follows:DepartmentDepartment HeadLadies' fashions-------------------------------Madeline BantaInfants'-------------------------------------- Dorothy GilletteMen's wear---------------------------------- Daisy BrownShoes---------------------------------------- Beulah RhyneHousewares---------------------------------- Vincent ThorschmidtDomestics------------------------------------ Rose MeddaughFurniture------------------------------------ Philip CinquemaniToys---------------------------------------- VirginiaPuerschnerGift----------------------------------------- Dorothy KaplanCashiers------------------------------------- Helen AdolphPharmacy------------------------------------ Herbert WeissBurger Bar----------------------------------. Natilio CrespoOffice---------------------------------------. Richard ZandanoffIn addition to the foregoing individuals who admittedly are supervisors withinthe meaning of Section 2(11) of the Act, there are two other employees whose super-visory status is sharply disputed in this case.They are Anthony Smith, who is incharge of the Respondent's stockroom,and Helen(Sally) Brady,who is an assistanttoMadeline Banta, the department head of the ladies' fashion department.TheRespondent contends that both are supervisors within the meaning of Section 2(11)of the Act.The General Counsel takes the opposing view.The factsconcerningthis issue are discussed below.'Motions to correct the transcript of testimony were received along with their briefsfrom both counsel for the General Counsel and counsel for the Respondent.Counselfor the Respondent subsequently filed an opposition to a few of the General Counsel'sproposed corrections.Except with respect to the six instances as to which there wasdisagreement regarding the correction(General Counsel's Corrections Nos. 21,48, 62,68, 82, 85),thesemotions to correct the transcript of testimony are hereby granted.The contested corrections are corrected in accordance with the General Counsel's request.Clarification is necessary in two instances,as follows:Correction No. 48, page,213, linechange "curred"to "curt." SULLIVAN SURPLUS SALES, INC.137B. Preliminary statementThe complaint as amended alleges that the Respondent,by its conduct on Janu-ary 25, 1964,and thereafter sought to undermine the Union'smajority status and thattherefore its refusal on and afterFebruary10, 1964,to recognize and bargain col-lectivelywith the Union as the exclusive representative of all its nonsupervisoryselling and nonselling employees constituted a violation of Section 8(a)(5) of theAct.These allegations necessarily require careful consideration of the events in theperiod leading up to the Respondent's receipt on February 10, 1964, of the Union'stelegraphic request for recognition and bargaining.The question of the Union'smajority status in the appropriate bargaining unit will be treated hereinafter.It is admitted that on the morning of February 10, 1964, the Respondent receivedthe following telegram from the Union:IRVINGSHAPIRO,SULLIVAN SURPLUS SALESLIBERTY NYIWISH TO INFORM YOU THAT RETAIL CLERKS LOCAL1687 REPRE-SENTS A MAJORITY OF YOUR NON-SUPERVISORY SELLING ANDNON SELLING EMPLOYEES. WE ARE PREPARED TO SUBMIT OURAUTHORIZATIONS TO A DISINTERESTED PERSON FOR VERIFICA-TION OF OUR MAJORITY STATUS IN VIEW OF OUR SELECTION ASTHE SOLE AND EXCLUSIVE BARGAINING AGENT OF YOUREMPLOYEES.WE DEMAND RECOGNITION AND WOULD APPRE-CIATE HEARING FROM YOU SO THAT WE CAN PROMPTLYARRANGE A MEETING TO BEGIN CONTRACT NEGOTIATIONS. WEARE INFORMED THAT YOU HAVE ATTEMPTED TO DISSUADE YOUREMPLOYEES FROM UNION ORGANIZATION BY MAKINGPROMISESOF BENEFITSAND THREATS OF REPRISAL. SUCH ACTION ISCLEARLY IN VIOLATION OF THE NATIONAL LABOR RELATIONSACT AND WE STRONGLY URGE YOU TO DESIST FROM SUCHACTIVITY.FRED BLAIRSECTY TREASURER RETAIL CLERKS LOCAL 1678,1228MINERS NATIONAL BANK BLDG., WILKESBARRE, PENNIt is also admitted that onFebruary12, 1964, Respondent mailed the following letterto Fred Blair,secretary-treasurer,Retail ClerksLocal 1687,at the address givenabove:Dear Sir: Sullivan Surplus Sales, Inc. doubts, in good faith, that Retail Clerks,Local 1687 represents a majority of its employees. In consequence, it mustdecline to recognize Local 1687 as exclusive bargaining agent.If, as you state, you are informed that Sullivan Surplus Sales, Inc. has madepromises of benefits and threats of reprisal to its employees in order to dissuadethem from union organization, then you are informed incorrectly; no suchactivity has occurred.C. Sequence of events1.The union movement commences in January 1964The first employee of the Respondent to become interested in the Union wasMyrtle Smith, who worked regularly as a part-time employee in the pharmacy.Smith signed a card authorizing the Union to represent her for collective-bargainingpurposes on December 10, 1963, and gave it to Donald Eggleton, an organizer forthe International.Myrtle Smith became one of the most active supporters of theUnion.She was particularly active during the weekend of January 23-25, 1964,and signed up seven employees on this weekend alone, including Anna Cochran andBarbara Ackerley, who also became active in the union drive.Another employeesigned up by Myrtle Smith at this time and who later became active in enlistingunion adherents was Anthony Smith, whose supervisory status at the store is indispute.The first meeting of the Union was held on the evening of February 4, 1964, atthe Lenape Hotel in Liberty. Present were James Sterns, a business agent of theUnion, International Organizer Donald Eggleton, and six employees.These wereMyrtle Smith, Anna Cochran, Barbara Ackerley, Lena Ray, Carol Young, andAnthony Smith.In the next few days the drive for signatures on union bargaining authorizationcards was intensified.Almost a dozen additional employees signed authorization 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards during this period.2Anthony Smith was particularly active at this time,obtain-ing four or more signed cards from employees of the store.Helen Brady,the assistant in the ladies'fashions department,also signed a cardduring this period, and herself solicited several others who worked with her in thedepartment to sign cards.Department Heads Puerschner,Meddaugh,and Rhyne alsosigned cards during this period or laterPuerschner,at the request of Anthony Smith,obtained Rose Meyers' signature on a union authorization card on February 7, 1964.Meyers, who had just started to work for the Respondent,lived in the same townas Puerschner and had known her for some time.By Saturday night, February 8, the Union had obtained signed cards from 25employees,not including those signed by department heads.The General Counseland the Union take the position that there were 43 employees in the appropriatebargaining unit at this time, including Anthony Smith and Helen Brady, whose super-visory status is in question.The Respondent contends that Smith and Brady aresupervisors and, therefore,should not be included in the unit,and that numerousother employees,such as employees assertedly on leave and seasonal employees,should be included in the unit.These questions will be considered hereinafter.2.The Respondent'sofficials and supervisors take steps tocounteract the union campaigna.Respondent's initial manifestations of disapproval of the union movementOn Saturday,January 25,1964,Assistant FloorManager George Stephensonapproached Kenneth Storer in the store and engaged him in a conversation about theUnion.This was just a day or two after Myrtle Smith had signed up approximatelyseven employees in the store, including Storer and Anna Cochran.In this conversa-tion,according to Storer,Stephenson asked Storer if he "knew who was approachingpeople," sought"to find out the date this thing started...and more or less howmany people were involved."Stephenson also asked Storer on this occasion "whoitwas pushing the people and . . . who was behind it."When Storer stated that he"didn't want to ... get other people in trouble," Stephenson declared, "We have thewhole case cracked wide open."Later during this conversation Stephensonannounced that"he knew who was behind it, pushing the people. . .Ann Cochranfrom upstairs." 3On Saturday,February 1, Marie Boyle, who was employed in the Burger Bar, wentinto President Irving Shapiro'soffice and"asked him about the union." Shapiro,according to Boyle's credited and undenied testimony,"said it is best I wouldn't join."b.Events of February 5 and 6As found above,the first union meeting was held the evening of February 4, andthe Union'smembership drive was stepped up on February 5 and 6. On February 5,Madeline Banta, the department head in the ladies'fashions department,admit-tedly questioned her assistant,Helen Brady, as to whether she had attended the unionmeeting.That evening Floor Manager Alex McIntyre asked Adeline Oare if shehad gone to the union meeting.Also on February 5, President Shapiro summoned Anthony Smith from the stock-room to his office. There,in the presence of Floor Manager McIntyre,Shapiro toldSmith that he "wasn't to be engaged in soliciting union cards during business hours."2Among these was Dorothy Kuttner who had signed a card on February 5 at therequest of Anna Cochran and Barbara AckerleyWhen Kuttner reported for work 2 dayslater, on Friday morning,February 7, she asked Cochran for her card back,saying "herhusband was having a fit"Kuttner added on this occasion words to the followingeffect: "If you cannot get it back to me, just take it and tear it up."Cochran, who hadturned Kuttner's card over to Business Agent Sterns, said that she would see what shecould doLater that day Cochran talked with Sterns who told Cochran to tell Kuttnernot to worry,that the matter would be kept confidential,and that if Kuttner insistedshe could obtain her card backThe next morning,Saturday,Kuttner again spoke toCochran about the return of her card.Cochran was busy at the time and told Kuttnerthat she would talk to her about it later.Cochran failed to do so however3 The foregoing findings are based upon the credited testimony of Storer.Stephenson'stestimony regarding this incident is as follows "I mentioned to Ken,says'What benefitdo you think this union will do anyone"He replied to me, 'None of your business.'That was the end of the conversation."I am convinced that Stephenson was under-stating the substance of his conversation with Storer and find that it occurred as relatedabove. SULLIVAN SURPLUS SALES, INC.139Shapiro then questioned Smith as to why he wanted to join the Union and statedthat Smith could always come to him with any grievances,and that he(Shapiro)always wanted to find out what was wrong.Shapiro mentioned to Smith that AlexMcIntyre had been threatened by one of the union organizers that he(McIntyre)"would be the first to go when the union moved in." Shapiro further stated, inSmith's words,that "if they could move a man like Alex[McIntyre],I wouldn't standa chance." 4The next day,February 6, Shapiro and McIntyre had a second discussion withAnthony Smith.Shapiro had Smith come to the office where he read a paragraphin the collective-bargaining contract between Macy'sDepartment Store in New YorkCity and theunion representing the employees there.The gist of the paragraph wasthat the employer had the right to lay off employees as it saw fit,taking into consid-eration seniority and other factors.Shapiro emphasized to Smith, who had workedat the store less than 5 months, that this was the Respondent's policy.McIntyrecommented to Smith, who was then working up to 54 hours a week, that he "wouldbe better off like [he] was now than [he]would be if the union came in .because full time employees have to work 40 hours a week and they are the onlyones that receive benefits."McIntyre and Assistant Floor Manager Stephenson stopped Helen Brady on thefloor on February 6 and asked her if she had signed a union card.When Brady said,"No," Stephenson said, "We know you did."After Stephenson left,McIntyrementioned to Brady that he had been in a union at one time and that "he never sawthat it did any good." 6That same day, McIntyre also talked to Virginia Behrens about the Union,inter-rupting a conversation with Stephenson,to say to Behrens,"You signed one, didn'tyou " Behrens denied having signed a card7Later that day, however,Behrensand Helen Brady,the assistant to the department head in the ladies' fashions depart-ment, both signed cards.Anna Cochran went into the drugstore during her supper hour on February 6 tomake a purchase.As she walked over to Myrtle Smith, Herbert Weiss, the pharma-cist in charge of the pharmacy, looked up and said,"You can tell who the leader is,can't you."Then Weiss added,"Oh, I hope you girls are getting paid for this." 8About 8 that same evening Pharmacist Weiss engaged Myrtle Smith in conversa-tion.According to Smith's testimony,the following ensued:He said "What would you take to call off the pack?" and I said "I don't thinkyou can afford it" and he said-I think he said two or three hundred but hedidn'tuse the word dollars and I said "That'snot enough"and I walked awayfrom him and in the meantime he had left and we got customers and then hecame back and when it got quieted down again he said to me "Four?" and Isaid "No" and he said "Five,and that's tops" and I looked at him and I said"Is this coming out of your pocket?" and he said "No I'll go in the office andhave a check wrote out for you"and I walked away from him laughing. Thatwas the end of it .9That same night, or the next, Marie Boyle spoke to Natilio Crespo, her supervisorin the Burger Bar,about the Union.Crespo, according to Boyle's undenied testi-mony, warned Boyle that"anybody who joins the Union gets fired."4The foregoing findings are based on the undenied testimony of Anthony Smith8Neither Shapiro nor McIntyre was questioned about this talk with Anthony Smith andconsequently Smith's testimony,upon which the above findings are based, stands un-,denied in the record8This is Brady's uncontradicted testimony7McIntyre did not recall any such incident involving Behrens, but he was not surethat he had not had such a conversation with her I credit Behrens' testimony abovequoted.8Weiss denied having made any such commentBoth Cochran and Smith gave mutuallycorroborative testimony concerning this incident.Both Cochran and Smith exhibiteda good memory for detail on the stand and in general appeared to be sincerely tryingto avoid overstating matters.Weiss, on the other hand, in my opinion, too glibly deniedallthe testimony possibly implicating the Respondent in unfair labor practicesAsappears below,Weiss' testimony concerning the reduction of Myrtle Smith'shours iscompletely confusedI find Weiss to be an unreliable witness and credit Cochran's testi-mony which is quoted above9Weiss denied having any such conversation with Myrtle Smith. I have found Weissto be an unreliable witness and do not credit his denialIn crediting Smith's testimony,as I do, I do not intend to imply that President Shapiro had any knowledge of, or hadauthorizedWeiss to make,this proposal, which I find lie made in jest. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat evening, February 6, a group of the principal union supporters, includingMyrtle Smith, Anna Cochran, and Anthony Smith, had arranged to meet withUnion Business Agent Sterns after work for a little "get together."They were tomeet outside the Triangle Diner, which shares a parking lot with the DuchessLounge.Anna Cochran arrived first and met Sterns. Then Myrtle Smith came andparked her car outside the Duchess Lounge.As she was getting out of her car sheobserved Cochran and Sterns approaching her. Just then Pharmacist Weiss droveup and parked nearby.Weiss rolled down the window and waved at Myrtle Smith.Sterns asked Weiss to join them, but Weiss declined, and drove off in his car.Thenext day Weiss remarked to Myrtle Smith, "That was a cute trick you pulled theother night."Smith replied, "Well, you knew we were having a meeting.Whydidn't you join us."c.President Shapiro's questioning of three of the Union'smost active supporters on February 7As indicated above, Wednesday, February 5, and Thursday, February 6, were daysof active union solicitation, although not all of it took place in the store.Eight addi-tional employees signed union authorization cards during these 2 days.On Friday,February 7, Shapiro spoke to three of the Union's most active supporters about theirunion activities. (Two days earlier, as I have found, Shapiro had spoken about unionsolicitation to Anthony Smith, another employee who had been very active in signingup employees during this period.)The first to be called to the office was BarbaraAckerley.The following conversation then took place, according to Ackerley'stestimony:Well, he asked me if I had been approached by anybody about the union, andI said I was. Then he asked me if I was contributing, or trying to get peopleto sign cards for the union, and I said, "Yes, but as yet I haven't had anybodysign them."And he asked me who approached me and I said I wasn't goingto say any names.And he asked me to call in Ann Cochran and some of theothers and I told him I don't care who he called in. Then he asked me if Ihad any complaints about the store. and I said, "Yes, ... my hours."And hesaid, "What complaints do you have about them?You are getting forty hoursa week."And I said, "I am only getting thirty-four."Then he explained thatthey had to be cut because the store business was slow at that time..He saidthat if the Union did get in a lot of employees would go because there wasn'tany real need to keep some of them on. He was just keeping them on as moreor less a favor, he really didn't need them.10At 4 that afternoon Shapiro told Anna Cochran that he would like to speak to herin his office.Cochran testified that the following then occurred:Yes.We went in, and he closed the door, ... and he turned to me, and, withsort of an angry look on his face, he shook his finger at me and said, "I have proofyou have been intimidating the girls to get them to sign cards."He said, "Idon't know why you are doing this. If you have any complaints, why didn't youcome to me?" And then he said something about, "Do you want me to callBarbara and the rest of them in?" And I said-I don't think I said anything.He was asking questions so rapidly, I didn't have a chance to answer, and hesaid something about "Barbara should realize, that during the months ofJanuary and February, the store loses quite a bit of money, and that we justkeep people like Barbara on, trying to make jobs for them, so we won't haveto lay people off."And then he said something about his war record and howhard he and his brother had worked to build up the store, and he said somethingabout these men that were coming into the store-he said one of them hadthreatened Alex McIntyre, . . . and he said something about the kind of menthat would threaten a man like Alex.He said, "Are you going to place yourfuture in the hands of a man like this, even if you did have coffee with him?" .. .Oh, he said, "I won't stand for any subversive activities in this store, and I justwant to warn you, don't let me catch you with any of those cards or talkingto any of the girls about the union while in this store or on the premises." 11At some point in the conversation Shapiro told Cochran that he recognized that shehad a right to join a union.20 Shapiro admitted having a conversation with Ackerley on this occasion and did notspecifically deny any part of Ackerley's testimony above quoted. It is credited.n Shapiro's testimony regarding this conversation in part confirms that of Cochran's.None of it was denied by Shapiro. SULLIVAN SURPLUS SALES, INC.141That evening Shapiro summoned Myrtle Smith from the drugstore to his office.Dorothy Gillette,the head of the infants'wear department,was present in the officewhen Smith arrived.There Shapiro angrily reproached her for being a "unionorganizer"and accused her of "soliciting in the store."Shapiro went on to say thatshe and Anna Cochran "were sort of in cahoots with each other with the Union" andinquired why she would want a union.When Smith finally had a chance to say aword, she denied that she was a paid organizer for the Union and asserted that shehad been soliciting for the Union only on her own time. Smith went on to say thatshe thought that the union benefits were very good: "It's a five-day a week and it'stime and a half overtime." Shapiro asked, "Are you speaking for the whole store?"Smith replied, "I'm speaking for a majority of the store."Then, holding a piece ofpaper in his hand, Shapiro indicated that he had proof that Anna Cochran andBarbara Ackerley had urged an employee to sign an authorization card in the store.Shapiro recounted his war record, his establishment of the store upon his return fromoverseas,noted the growth of the store from its small beginnings,and stated that theemployees would grow with the store.Then Shapiro angrily inquired "why anybodywould do anything like this to him" and asserted that "he wouldn't tolerate it."Shapiro concluded with the comment that the store was having a farewell party forMary Daly at 9 o'clock the next morning and Shapiro asked Smith to attend.12That same evening, Friday, February 7, while Marianne Walter was working atthe cash registers,Assistant Floor Manager Stephenson asked her if she had"signedany paper or anything."Walter replied that "it wasn't any of his business if [she]did or didn't."Very shortly thereafter, Helen Adolph, who was the head of thecashiers, askedWalter if she had signed a card.When Walter failed to reply,Adolph commented that "she wouldn't join the union because you have to pay toomany dues." 13d.President Shapiro's appeal to the employees to- renounce the Union onFebruary 8; the efforts of other supervisors to obtain union repudiationsA notice was posted in the bulletin board on Friday, February 7, notifying allemployees to report for work at 9 a.m. on Saturday, February 8. (The store normallyopened at 9:30 a.m. on Saturdays.)After the employees had arrived on Saturdaymorning, Shapiro announced that the store was honoring Mary Daly, who was leavingthe store after having rendered years of valuable service. Shapiro gave Daly a gift.14Then coffee and doughnuts were served to the group.After the refreshments wereconsumed, Shapiro made quite a lengthy talk to the employees, the highlights ofwhich are given below.Except with respect to the one aspect of the talk discussedin a footnote below, there is no substantial difference between the versions of thetalk given by the employees and Shapiro's own version.Shapiro opened his talk by saying that he was aware of the activities that hadbeen going on in the store for the past week or so, and that he wanted the employeesto know that they did not need to be intimidated by the union organizers, whom hereferred to as "these men." Shapiro continued by saying that if any of the orga-nizers should try to threaten them, they should come to him for protection. Shapiromentioned that one of the organizers had threatened Floor Manager McIntyre bytelling him"when we get in you are the first one to go." He then asked theemployees to consider whether they wanted to place their affairs in the hands ofsuch a man.Shapiro then remarked that the employees might have"signed cardsnot knowing what we had done, and that we could come to the office and sign astatement to this effect." 1512 Shapiro,in his testimony, confused this conversation with a conversation with Smiththe day before in which he countermanded Smith's layoff by Pharmacist Weiss. Thisisdiscussed below in connection with Smith's subsequent reduction in hours.Becauseof Shapiro's confusion regarding the two conversations there is no effective denial of anypart of Smith's testimony, discussed above13The foregoing findings are based upon Walter's undenied testimony.34This was not Mary Daly's last day at the store, however. She worked at least thenext four workdays.The record does not disclose how much longer she remained in theRespondent's employ.'-This finding is based on the credited testimony of Dlitzi Kelly. It is corroboratedindetail by that of Carol YoungKelly's testimony is inferentially corroborated byAnna Cochran's undenied testimony concerning a similar suggestion made by Shapiro toa group of employees on the following Monday afternoonThis incident is discussedbelow.Virginia Behrens also testified that Shapiro had said during his talk that someof the employees had come to him and told him that they had not known what theywere doing when they signed union cards. Shapiro testified regarding this aspect of his 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDShapiro then recounted how the business had had a small beginning after he hadreturned from overseas service, and referred to the growth of the business and theefforts he was making to enlarge the business so as to be able to increase job oppor-tunities in the area.Shapiro pointed out the substantial progress Alex McIntyre andGeorge Stephenson had made in their years at the store.After remarking that thestore employed persons without regard to color and that he believed that each personshould be judged according to his own individual worth, Shapiro commented, "Younever see a colored person working in the A&P."(The Union represents theemployees at the local A & P store.)Shapiro called the employees'attention to the fact that the store'shospitalizationplan was one of the best available and referred to the benefits which Beulah Rhyne,one of the department heads, who had just undergone an operation,was then receiv-ing through the hospitalization plan.Then Shapiro stated that his lawyers werestudying a pension plan, that it would take a while to decide on a suitable plan, butthat someday the employees might have such a plan.Shapiro concluded his talkwith the comment that he was aware that the employees favored a 5-day week, butthat such a move was impossible at that time because it would increase the payrolltoo much. Shapiro then dismissed the employees,and the store opened about 10minutes late that morning.Department Head Madge Banta arrived at the store that morning at 10 o'clock,after Shapiro had completed his talk and the meeting was over. Brady, her assistant,remarked to Banta that she had missed the coffee and the doughnuts and added thatshe thought that the meeting concerned the Union.According to Brady's creditedand undenied testimony,Banta replied that "if the union came in that she would walkout."Brady said that she "thought they were as good as in, they had over 50 percentsigned up."Banta declared,"In that case I'll leave right now."At this point Bradyhad to leave to help a customer.When Brady returned,Banta commented,"Friendswill put a knife in your back."About an hour after the meeting was over Assistant Floor Manager George Ste-phenson went up to Richard Reinshagen,a 17-year-old part-time salesman in themen's wear department,and asked him whether he had joined the UnionWhenReinshagen did not reply,Stephenson said,"If you did there is a way out.You cango in the office and sign a paper." Reinshagen said, "George,just leave me alone." 16About 11 that Saturday morning Eva Goldschmidt and Marianne Walter went toStephenson and told him they wanted to make a statement releasing them from theUnion.Stephenson said that"itwasn'tany of his business and he couldn't tell uswhat to do but he thought everyone would be better off if the union didn'tget inand if we wanted to speak to Mr. Shapiro he would make an appointment for us togo to the office." 17When Goldschmidt returned from lunch she was notified by Floor ManagerMcIntyre that she could go in and speak to Shapiro.Shapiro asked Goldschmidtwhether she had signed a union card and whether it was Anna Cochran or BarbaraAckerley who had approached her. Shapiro then asked whether she wanted to signa statement.When Goldschmidt answered affirmatively,Shapiro handed her a padand told her"to write what[she] wanted in [hei] own words and to leave it on thedesk when[she] was finished."Shapiro then left the office.Following the sugges-talk as follows."I think I further said that it had been called to my attention,severaldays before,by a few individuals who came to me that they were seeking to get out ofwhatever union activity they had been in , if they had signed cards,they wanted towithdraw."In view of the extent to which employees that day and thereafter soughtto sign statements to the effect that they had not known what they were doing whenthey signed union cards and the subsequent solicitation of employees by the Respond-ent's supervisors to sign such statements,I ain convinced that the original suggestionthat employees come to the office and sign such statements was made by Shapiro in histalk on February 8, as was testified to by Kelly and Young.16 Stephenson's testimony concerning this incident is as follows:Q. . . . Tell us what was said in that conversation "A.Well,actually very little.I approached Richard and I merely said to him,I says,"Richard,do you have-do you have anything to do with these goings on,"I used the term, "goings on."Q. And what did Richard say to you, if anything"A He said,"Leave me alone,"which I didThat was all that was said at thatmoment.I conclude that Stephenson understated his remarks on this occasion17 Stephenson testified that he merely told the two girls that he could do'nothing forthem, that they "would have to see Mr. Shapiro " SULLIVAN SURPLUS SALES, INC.143tion made by Shapiro in his talk that morning, Goldschmidt wrote on the pad some-thing to the effect that she had not known what she was signing when she signedthe union card and that she wanted to get out of it. She then signed the statementand left it on the desk and departed.18A few minutes later Marianne Walter was called into Shapiro's office. Shapirosaid that he was glad to see her and that Eva Goldschmidt had been in and signed astatement.Pursuant to Walter's request, Shapiro gave her Goldschmidt's statementand left the office.Walter wrote out a statement along the lines of that written byGoldschmidt and then went out, leaving the statement on Shapiro's desk.Shortly thereafter, according toMarianneWalter's undenied testimony, HelenAdolph, the department head in charge of the cashiers, asked Walter if she had"signed the card."When Walter answered, "Yes," Adolph said that "she knows[Walter] did because she has a list of the people that signed it."In the early afternoon on Saturday, February 8, Floor Manager McIntyre calledGene Froelich over to him and the following occurred, according to Froelich'scredited testimony:. [McIntyre] asked me first if I knew what I was doing when I got into theunion and I told him "I think I do" and he told me that most of the employeesthat had signed for the union had gone down into the office and signed a pieceof paper to get them off.He wanted me to do this but he said he wasn't goingto force me . . . . He said he'd give me time to think it over 19A short time later McIntyre was discussing with Department Head Daisy Brownthe possibility of the Union's organizing the store.Richard Reinshagen was nearby.Among other things, Brown remarked, "I'd like to know when the next unionmeetingwould be."McIntyre, referring to Reinshagen, said, "Ask him."Reinshagen walkedaway without saying anything.Later on that afternoon, while Gene Froelich wasdiscussingwith Reinshagen the advisability of signing a statement in the office,McIntyre came up and asked them if they had yet made up their minds about signinga statement.However, McIntyre added that whatever they decided, it would notaffect their jobs.Reinshagen and Froelich did not reply.20Reinshagen credibly testified that about 5 p.m. that day Assistant Floor ManagerStephenson came over to him and said, "I know you joined the union and also thosetwo clowns upstairs " (Froelich and Kenneth Storer, who worked in the stockroomupstairs, were two of the employees who had previously signed cards.)Reinshagenbecame very upset andagainpleaded with Stephenson, "Just leave me alone." 21Reinshagen further testified that Stephenson came back to him later and said,"You don't see me signing a card.... The union won't do the part-time help anygood" (Reinshagen, as found above, was a high school student who regularly workedpart time at the store).Then Stephenson said, "Do you want to come in the officenow9"Reinshagen replied that he "might as well."Stephenson accompaniedReinshagen to Shapiro's office and stated to Shapiro, "Dick has something to tell you."Reinshagen told Shapiro, "I'd like to sign the paper ... that everybodyis signing toget out of the Union." Shapiro replied, "Well, most of the ... ones who signeddidn't know what they weresigning andthey just wantedto getout."Shapiro gaveReinshagen a tablet and left the office.Reinshagen wrote that he did not know whathe was signingwhen he signed the authorization card and that he wishedto "dissolve"hismembership in the Union.Reinshagen left the statement on Shapiro's desk andwalked out.2218This finding is based on Goldschmidt's credited testimonyShapiro testified thatGoldschniidt stopped by his office and asked to sign a statement withdrawing from theUnion and that when she asked what she should say, he merely said, "You say what-ever you like in your own words."10McIntyre admitted having a conversation with Froelich on this occasion.Althoughhe had difficulty in remembering what he had said to Froelich, McIntyre's version doesnot differ substantially from that of Froelich, which I have credited.20This finding is based on Froelich's testimonyMcIntyre admitted having a con-versation with Froelich and Reinshagen and did not deny Froelich's testimony above setforth21 Stephensonadmittedhaving such a conversation with ReinshagenHowever,Stephenson's version omits reference to "those two clowns upstairs."21 Stephenson denied telling Reinshagen that the Union would not do the part-time em-ployees any good, and, according to Stephenson, it was Reinshagen who volunteered tohim that he wanted to sign a statement repudiating the Union, and that he (Stephenson)merely said to Reinshagen that he could go to the office and make such a statement if hewished to do soShapiro testified that when Reinshagen came to his office that afternoon 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDe.The events of February 10; the Respondent receives the Union's request forrecognition and bargaining; the discharge of Helen BradyEarly in the morning on February 10, Helen Adolph, who was in charge of thecashiers, asked Mitzi Kelly, one of the cashiers, if anyone had approached her aboutthe Union and if she had signed a card. Adolph added that if Kelly had signed acard, "she would break (Kelly's) darn neck."Adolph also made a statement tothe effect that if the Union was successful in its drive, she was "going some placeelse to look for work." 23On the morning of February 10, Natilio Crespo, the supervisor in the Burger Bar,questioned Barbara Ackerley concerning her union sympathies as follows.He asked me if any of the union men had approached me about the union and Isaid "yes."Then he said ... he asked me if I was interested.And I said"yes," I thought it was a very good thing for the union to get in.And he wenton about what would happen if the union got in and he continued running itdown and I didn't say anything more to him.As found hereinabove, it was on the morning of February 10 that the Respondentreceived from the Union the telegram asserting its majority status and requesting ameeting to begin contract negotiations.The Respondent, as above noted, by letterdated February 12, declined to recognize the Union, stating that it doubted that theUnion represented a majority of its employees.Itwas also on the morning of February 10 that Shapiro made the first movetowards getting rid of Helen Brady.Thus, during that morning Shapiro came intothe marking room, where Helen Brady did most of her work (the marking room isthe back room of the ladies' fashions department where the various items sold inthe department are received, price-marked, and stored prior to being placed on theselling floor), and told her in a loud tone of voice that she "had to do her work"and "to respect Madge" (Madeline Banta, the head of the ladies' fashions depart-ment).When Brady protested that she did her work, Shapiro told her, "Well, stoplooking out the window." Shapiro started to read to Brady a paragraph out of apamphlet containing the contract between Macy's in New York and the Union at thatstore (the particular paragraph dealt with the employer's right to hire and fire), butbefore he could do so, Shapiro's brother, Sidney, came in, and the two Shapiros lefttaking the pamphlet with themDuring the afternoon of Monday, February 10, Floor Manager McIntyre notifieda group of employees, including Helen Brady, Adeline Oare, Josephine Pappochia,Lena Brown, and Rose Meyers, that they were wanted in Shapiro's office.AnnaCochran's credited and undenied testimony concerning this incident is as follows:... Mr. Shapiro did most of the talking, and he said that he just wanted toremind us not to be intimidated by any of these men that were coming in theand told him that he wanted to sign a statement to get out of the Union and asked him(Shapiro) what he should say, he (Shapiro) merely told him "to say whatever you want."I find that this incident involving Remshagen, Stephenson, and Shapiro occurred as testi-fied to by Reinshagen.As indicated above, McIntyre, Stephenson's superior at the store,did not deny soliciting Reinshagen and Froelich to sign statements repudiating the UnionMcIntyre was involved with Stephenson in making appointments for several employees tosee Shapiro about signing statements disavowing the Union.As indicated above, severalemployees gave mutually corroborative testimony to the effect that Shapiro in his talk thatmorning had stated that employees had cone to him and said that they had not knownwhat they were signing when they signed union cards and might want to sign statementsto this effect.Reinshagen appeared to be sincerely trying to tell the truth at the hearing.Under all the circumstances, I find that Stephenson took the initiative about approachingReinshagen on this occasion and that Shapiro suggested language which Reinshagen coulduse to get out of the Union.m According to the uncontradicted testimony of Marianne Walter, Helen Adolph wasinvolved in another questioning incident after the February 12 union meetingWalter'stestimony is as follows:She asked me if I had gone to the meeting and I told her yes She asked me howmany people were there ; I told her approximately twelve.She asked who they wereand I mentioned a couple of names . . . I think Ginny Puerschner, Gene Froelich,Ann Cochran and I think that is about all I mentioned.She mentioned acouple names and I couldn't-I just answered her . . . . She asked me who wasthereI told her as many as I recalled. Then she started mentioning names andI just answered yes or no whether they were there or not. SULLIVAN SURPLUS SALES, INC.145store, and that he was happy that so many people had come in and signed state-ments saying that they didn't know what they were signing when they signedthese cards, and that-I believe he said if any of the rest of us would like to doso, that we-he would be happy to have us.As Brady was leaving the store after work on Monday, McIntyre notified her thatShapiro wanted to see her in his office. Brady testified that after she arrived thefollowing conversation ensued:Well, he was standing behind his desk when I walked in and he picked up thecheck and he says "Here's your check, you're fired, you'reno longerwith us,"and I said "What's the reason?"He said "You don't do your work, you don'tlisten toMadge and the last three or four days all you're doing is walkingaround the store talking about the union" and I looked up and I said "Irving,you know that's not true."He says "You heard me, you're fired."He says"We were nice to you and you turned against us." I says "If that's the way youwant it, it's all right with me" and I walked out.24f.Incidents involving Marianne Walter and GeorgeStephenson, February 8 to 12As Marianne Walter was leaving the store on Saturday, February 8, she passedby George Stephenson and Alex McIntyre. Stephenson asked Walter as she passedwhen the next union meeting was going to be held. She told Stephenson that it wasgoing to be held at 8 p.m. the following Monday at the Arlington Hotel in LivingstonManor. Stephenson then requested Walter "to keep [her] ears open and to let himknow what happens." 25Between 7:30 and 8 p.m. Monday, February 10, Stephenson encountered WalterinLivingstonManor, New York, where both lived. Stephenson, as he admitted,askedWalter if she was going to the meeting. She said that she had been to thehotel and that there was no meeting being held there.Walter said that she wasgoing to drive up to the Antrim Lodge at Roscoe, New York, to see if the meetingwas being held there.The upshot of this conversation was that both Stephenson andWalter drove to the Antrim Lodge in Roscoe, New York, in separate cars. Findingno union meeting in progress there, they spent 10 or 15 minutes "shooting the breeze,"after which Walter said she had to leave. Stephenson followed Walter's car backto her home, and after a short conversation there Walter announced that she had togo in, whereupon Stephenson left.The next union meeting was held Wednesday night, February 12, at the Willow-emoc Motel at Livingston Manor, New York. According to Walter's testimony, shereceived a telephone call from Stephenson just before she left the house to attendthemeeting in which he asked her if she was going to the meeting.When she24According to Shapiro, he told Brady on this occasion "that she had not been doingher work, that she had been undermining the position of Madge Banta . . . that she[Brady] was part of management as an assistant department head, and that she hadto support the views of management, and that she could not participate in any unionactivity whatsoever"Shapiro's testimony continues: "I said, in view of the fact thatshe did not support the position of management, she was discharged."When askedwhat Brady's response was, Shapiro answered that Brady said nothing, merely turnedaround and walked out of the storeUnder all the circumstances of the case, and forreasons more fully explained hereinafter, including the fact that Shapiro, according tothe undenied testimony, just 2 hours earlier had included Brady in a group of rank-and-fileemployees to whom he appealed a second time to sign statements repudiating theUnion, I conclude that at this time Shapiro was not thinking in terms of Brady's beinga supervisor owing a duty of loyalty to management.Accordingly, I find, contrary toShapiro's testimony, that he made no reference at the time of Brady's discharge to herbeing a part of management and therefore obligated to support management. Brady'stestimony regarding the circumstances of the discharge interview is credited.The above finding and the findings which follow are based upon my resolution of theconflicts in the testimony between Walter and Stephenson. In some instances I havecredited the testimony of Walter, and in others, the testimony of Stephenson, as I haveconcluded that both were capable of stretching a point or two in their testimony to avoidembarrassment.The version of events I have arrived at is the one which is I believethe most consistent with the portions of the testimony in which both are in agreementand is consistent with the logic of the situation as a whole.789-730-66-vol. 152-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDanswered, "Yes," Walter's testimony continues, Stephenson asked her to keep herears open and also whether he should meet her afterwards.According to Walter,she declined to do so.26g.The reduction in Myrtle Smith's hours commencing on February 13Myrtle Smith had been hired as a full-time employee in the pharmacy during thesummer of 1963, and beginning in September had started working regularly part time.During January and February, which are slack months in the pharmacy, Smith hadregularly worked Thursday and Friday evenings and all day Saturdays. Smith missedonly two Saturdays during this period, and one of these was at Smith's request andwith the Respondent's consent.About 11:30 a.m., February 6, Pharmacist Weiss called Myrtle Smith at her home.According to Smith's credited testimony,Weiss told Smith that "they were laying[her] off because work was slow and that he'd call [her] when they needed [her]." 27At 4:30 p.m. that day Smith went to the pharmacy to make a purchase. ObservingMitzi Kelly, who normally worked as a cashier at the checkout counter, working inthe pharmacy, Smith asked Weiss "if things were slow, how come Mitzi was inthat Department."Weiss replied, "Well, she will only be in there for a few hours."Smith told Weiss that she would like to see Mr. Shapiro.About 4.45 p.m., Smith was informed that she could see Shapiro in his office.Smith opened the discussion by stating that she understood that she was being laidoff and she asked whether she was being treated this way because of "union activity."Shapiro replied, "If you want to use this as a basis for leaving or an excuse for leaving,you are welcome to do so." However, Shapiro went on to say that Smith was notbeing laid off, that he was very satisfied with her woik in the pharmacy, and that theRespondent could use her services full time, if they were available.To this endShapiro requested Smith to furnish him a schedule of the maximum hours she couldwork.Smith said that she would try to see if she could get someone to take careof her children.Smith started to work at 5 o'clock that evening.28 Smith workedthe following Friday night, February 7, and all day Saturday, February 8.However, despite Shapiro's statement that Smith was not laid off, Smith was notnotified to work at all the following pay period, that ending Thursday, February 20.Smith credibly testified that sometime after February 8, Weiss told her that "thingswere slow and they really wouldn't need [her] any more Saturdays."Then Weissadded, "This has nothing to do with a union " Thereafter Smith worked only onThursday night in the pay period ending Thursday, February 27; and the week afterthat Smith worked only Thursday and Friday nights. Sometime thereafter Smith quit.h. Shapiro's assault on Business Agent Sterns29On February 17 Business Agent Sterns and International Organizer Eggletonvisited the store about 4 p.m.As they walked through the store they saw PresidentShapiro and greeted him, and then they decided to go on and speak to GeorgeStephenson, who, in addition to being assistant floor manager, was the departmenthead in the sporting goods and hardware department. (During the union campaignthe union supporters and officials alike thought that department heads were eligiblefor membership in the Union.)After asking Stephenson if he were not the assistantmanager of the store and receiving a negative answer, Sterns asked Stephenson whathe thought about the Union. Stephenson replied that the Union would not do himany good. Stephenson agreed, however, to permit the two men to call on him athis home that evening to discuss the matter further.26 Stephenson testified in response to a leading question that Walter volunteered to himthe fact that a union meeting was being held at the Willowemoc Motel and asked himwhether he wanted her to attend.Walter's testimony on this point was plausible and insome detail while Stephenson's testimony to the contrary was little more thana rephras-ing of counsel's questionI credit Walter's testimony in this regard21 Shapiro testified that earlier he had discussed with Weiss the problem of slack busi-ness in the pharmacy and that he had authorized Weiss to usehis own judgment aboututilizing Myrtle Smith's servicesThe foregoing account of this incident is based upon the combined testimony ofSmith, Shapiro, and WeissAs stated above, Shapiro, in his testimony, confused thediscussionwhich he had with Smith on Thursday night with a second discussion hehad with Smith in the presence of Dorothy Gillette on the following night, Friday,February 7.20 My findings in this regard are based upon my reconciliation of the conflicting testi-mony of Sterns and ShapiroIn some respects I have credited the testimonyof Sterns,and in others,that of Shapiro. SULLIVAN SURPLUS SALES, INC.147After this short conversation the two union men retraced their steps,and on theirway back Shapiro walked over to them and said, "Get out of my store." Sternsdeclared that they had a perfect right to be there.Whereupon Shapiro stated thatitwas against the law for them to be soliciting employees for the Union during work-ing hours.Sterns replied in a somewhat raised tone of voice, "Don't go interpretingthe law for me.You have broken the law up to your neck." Sterns admitted thathe may also have told Shapiro at this time to "Take a powder."Shapiro sought toquiet Sterns and to get the two men out of the selling area.They finally consentedto go to the office.As the three men reached the threshold of the office the two union men stopped.Shapiro said in a loud tone of voice, "Sit down."When Sterns said,"No," Shapirostated in a louder tone of voice, "I said sit down."Sterns, raising his voice, said,"I will not sit down, you are not talking to one of your employees."Shapiro at thatpoint turned and laid down some papers,and then stepped up, as he admitted "toe-to-toe" with Sterns, saying,"So you are not going to get out of my store,"simul-taneously grabbing Sterns by the lapels and pushing him backward.30From thenon there was a confused scuffle down the corridor with both men attempting to strikeblows against the other and being restrained by other supervisors and by Eggleton.During the scuffle Shapiro managed physically to propel Sterns down the corridorout the employees'door within the view of at least two employees,Anna Cochranand Lena Ray.31Sterns ended up falling backward outside the door over SidneyShapiro and Irving Shapiro ended up with a bloody chin.The State police werecalled and a trooper investigated,but no charges were placed by any of the parties.i.The interviews conducted by Attorney Conrad in June and JulyFrancis B.Conrad, the Respondent's attorney,conducted interviews with almostall of the Respondent's employees on June 25 and 26 and on July 1 and 2. Theemployees were summoned individually to an office at the store where Conrad intro-duced himself to each employee, stated that he was the attorney representing thestore in a case before the National Labor Relations Board, and that he was conduct-ing an investigation in order to prepare for the trial of the case.Conrad informedeach employee that he was not interested in knowing whether he was for or againstthe Union and asked each not to volunteer such information.However, Conrad saidthat he would have to ask the employee whether he had signed a union authorizationcard because this was one of the issues in the case.He explained that while thismight seem contradictory,in his experience,some employees signed cards who werenot in favor of a union,while others who favored a union did not sign. Conrad toldthe employees that the store would take no action against any employee because ofanything they might tell him and that he was only interested in learning the truthabout the facts.After this introduction Conrad commenced propounding a series of questionsfrom a list which he had before him dealing with the matters raised in the GeneralCounsel's complaint.A few of the employees refused to answer questions.As tothe others,who did answer,Conrad jotted down their answers as the employees gavethem on the list from which he was questioning.Among the questions which Conradasked were questions about supervisors attending or spying upon union meetings andquestions about the supervisory status of Helen Brady and Anthony SmithConrad,as indicated above, asked the employees whether they had signed a union card. Intwo cases Conrad asked the employees who had approached them to sign a unionauthorization card.Conrad also asked several employees the further question, "Whowas on the Sullivan Surplus Organizing Committee?"The General Counsel assertsthat Conrad'squestions about the identity of employees on the "Sullivan SurplusOrganizing Committee"and as to who had approached them to sign union cardsexceeded permissible bounds.My conclusions regarding this contention are set forthhereinafter.D. Conclusions concerning the Respondent'sviolations of Section 8(a)(1) of the ActAs found above,a number of the Respondent's officials and supervisors,namely,President Shapiro, Floor Manager McIntyre,Assistant Floor Manager Stephenson,and Department Heads Banta and Adolph,questioned employees about their union30While Shapiro testified that Sterns pushed him backward first,I am convinced afterconsidering the testimony about this incident as a whole and after observing Shapiro onthe witness stand(Shapiro exhibited a hot temper on the stand) that Shapiro was theaggressor in this incident31Lena Ray was able to observe only a part of the scuffle. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDsympathies, why they wanted to join the Union, who had approached them to signcards, who were the union leaders, where the union meetings were being held, andwho attended union meetings.At the same time some of the Respondent's super-visors made statements to employees seeking to impress upon them that the Respond-ent was aware of their support of the Union, knew who the leaders of the unionmovement were, and that it was keeping a close watch on the progress of the unionmovement.The asking of such questions of employees and the making of suchstatement which are calculated to dissuade the employees from adhering to theUnion, in the context of events in this case, including, as found below, threats ofreprisals and acts of discrimination, constitute well-recognized forms of interference,restraint, and coercion in violation of Section 8(a) (1) of the Act.Floor Manager McIntyre, as found above, in effect threatened Anthony Smith witha drastic curtailment in hours and pay in the event the Union succeeded in organizingthe plant.Thus he told Smith, who was then working 52 to 54 hours a week, withtime-and-a-half overtime for all over 44 hours, that full-time employees would belimited to 40 hours a week "if the Union came in."Department Head Crespobluntly warned Marie Boyle, one of his employees, that "anybody who joins the Uniongets fired."President Shapiro uttered a veiled threat of discharge when he toldAckerley "that if the Union did get in a lot of employees would go because ... he wasjust keeping them on as more or less a favor." Such threats of reprisals againstemployees because of their union activities are unquestionably violative of Section8(a)(1) of the Act.As I have found, President Shapiro called the employees to a meeting early Satur-day morning, February 8, at which, after alluding to the union activities then goingon at the store and mentioning the possibility of having a pension plan for theemployees sometime in the future, he pointed out that the employees might not haveknown what they were doing when they signed cards, and that if this were the casethey could well remedy the situation by coming to his office and signing a statement.Later that day both Floor Manager McIntyre and his assistant, Stephenson, soughtto induce employees to go to the office to sign such statements.The necessary effect of Shapiro's entire conduct at this meeting including his sug-gestion concerning the possibility of inaugurating a pension plan was to induceemployees to reject the Union as their bargaining representative, and was thereforeviolative of the employees' rights to be free of such employer interference.Likewiseviolative of the employees' statutory rights were the efforts of Floor ManagerMcIntyre and Assistant Floor Manager Stephenson to induce employees to go toShapiro's office and sign statements repudiating the Union.S.H.Kress &Co.,137NLRB 1244, 1246-1249;Austin Powder Company,141 NLRB 183. The coerciveimpact of the Respondent's conduct was not neutralized by the statements of McIntyreand Shapiro that the employees' jobs were not in jeopardy regardless of whetherthey signed the disavowal statements.S.H. Kress & Co., supra,at 1249.The credited testimony above set forth establishes that Assistant Floor ManagerStephenson on two occasions, after inquiring of Marianne Walter as to when a unionmeeting was going to be held and as to whether she was going to attend, asked her.,to keep her ears open and to let him know what happens." Such a request to anemployee to report back to the employer on matters observed at a union meetingconstitutes attempted surveillance of a union meeting and is a further infringementof the rights guaranteed in Section 7 of the Act. SeeKen Lee, Inc.,133 NLRB 1598,1600-1601, 1605;MinnesotaManufacturing Company, Inc.,132NLRB 1398,1404, 1412.However, insofar as the complaint alleges that Stephenson engaged in actual surveil-lance of union meetings at the Arlington Hotel in Livingston Manor, New York,and at the Antrim Lodge at Roscoe, New York, I conclude that the evidence isinsufficient to show that when Stephenson followed Walter to Roscoe, his purposewas to spy on a union meeting. I reach a similar conclusion regarding PharmacistWeiss' alleged surveillance of union activities outside the Duchess Lounge on Febru-ary 6, 1964.Weiss frequently stopped at the Duchess Lounge after work, sometimesaccompanied by Myrtle Smith, one of those whom Weiss is accused of spying on.I find the record insufficient to establish that Weiss was engaged in surreptitious activ-ity on this occasion.President Shapiro's assault on Business Agent Sterns on February 17, 1964, whichwas seen by at least two employees, constituted a further violation of Section 8 (a) (1)of the ActRegardless of whether Shapiro rightly or wrongly believed that thepresence of the two organizers was unlawful, Shapiro was not justified in taking thelaw in his own hands and forcibly ejecting Sterns from the store.The normal effectof Shapiro's conduct, which so forceably demonstrated to the employees witnessingthe attack the intensity of Shapiro's opposition to the Union, is to restrain them in SULLIVAN SURPLUS SALES, INC.149the exercise of the rights guaranteed in the Act.Accordingly, Shapiro's conduct inthis regard violated Section 8(a) (1) of the Act.N.L.R.B. v. H. R. McBride, d/b/aW. R. McBride Construction Co.,274 F. 2d 124, 126-127 (C.A. 10);N.L.R.B. v.Gibbs Corporation, et al.,297 F. 2d 649, 650-651 (C.A. 5).Icannot agree with the General Counsel's contention that Attorney Conrad'squestioning of employees in the course of his preparation of this case for trialexceeded permissible bounds.The two questions to which the General Counselexcepts-the questions concerning the employees on the "Sullivan Surplus OrganizingCommittee" and as to who approached them to sign a union card-were relevant toConrad's theory of defense that supervisors had been active in promoting the unionmovement.While these questions were not as narrowly drawn as they might havebeen, I find from the course of the questioning as a whole and the nature of theassurances given the employees at the outset of the interviews that Conrad had nointention of attempting generally to ascertain, on behalf of the Respondent, theidentity of union supporters.Conrad was merely seeking to find out the extent towhich supervisors were active on behalf of the Union.While such questions, if askeddirectly of an employee by a supervisor, might well be regarded as violative of Section8(a)(1), it does not necessarily follow that the asking of such questions by anattorney who is in good faith attempting to prepare his case for trial must besimilarly condemned. SeeMontgomery Ward & Co.,146 NLRB76; Nachman Cor-poration,146 NLRB23; Atlantic & Pacific Tea Company,138 NLRB 325, 334;N.L.R B.v.KatzDrug Co.,207 F. 2d 168, 171 (C.A. 8). Accordingly, the allega-tion of the complaint based on Attorney Conrad's questioning of employees isdismissed.E. Conclusions concerning the Respondent's violations ofSection 8(a) (3) of the Act1.Helen (Sally) BradyThe credited testimony establishes that on Monday, February 10, 1964, PresidentShapiro, when he discharged Brady, told her that she did not do her work properly,that she did not listen to her department head, and that all she had been doing "thelast three or four days" was "walking around the store talking about the union."This testimony, considered against the background of events leading up to Brady'sdischarge, including the Respondent's extensive efforts to induce employees to repudi-ate the Union, convinces me that Brady was discharged for antiunion reasons, andthat her discharge violated Section 8(a)(3) of the Act, unless, as contended by theRespondent, Brady was a supervisor within the meaning of Section 2(11) of the Act,and therefore outside the protection afforded employees under the Act. (Section2(3) of the Act states that "the term `employee' . . . shall not include ... any individ-ual employed as a supervisor....")The Respondent does not contend to the con-trary in its brief.Accordingly, the fundamental question to be determined in connec-tion with this aspect of the case is whether Brady was a supervisor within the mean-ing of the Act.Section 2 (11) of the Act provides as follows:The term "supervisor" means any individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or responsibly to direct them, orto adjust their grievances, or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority is not of a merely routineor clerical nature, but requires the use of independent judgment.The facts set forth below relating to Brady's status must be considered in the lightof the criteria set forth in the above-quoted section. It is undisputed that Brady didnot have the authority to hire, transfer, suspend, lay off, recall, promote, or dischargeemployees, and the question in her case is whether, in the sense used in Section 2(11),Brady possessed the authority to assign, reward, or discipline other employees orresponsibly to direct them, or effectively to recommend the discharge of employees.As Madge Banta, the department head in the ladies' fashions department, testified,Brady was her "assistant" in the department. Six to twelve employees worked inthe department.Banta, who had worked 2i/2 years in the department, was paid$77.50 per week, which was more than some of the department heads, whose super-visory status is admitted, received.This sum is considerably more than other employ-ees in the department were paid.As Banta further testified, Brady's main work wasto receive merchandise for the department, to check it against the invoices and theRespondent's orders, and to prepare the merchandise for price-marking.Brady didnot, however, send so-called "speed letters" to the manufacturers checking up uponany discrepancies which she found between the merchandise received and either the 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvoices or the orders.This was Banta's responsibility.Brady testified that shespent 90 to 95 percent of her time in the marking room. Banta testified that Bradyordinarily spent about an hour a day performing supervisory functions, and thatwhen Banta was away Brady "possibly, spent two or three hours a day on actualsupervision."Department Head Banta was the buyer for the department. She frequently wenttoNew York City on buying trips, often accompanied by Sidney Shapiro.32 Bantawas usually away Thursdays and Fridays for this purpose.During Banta's absence,so Banta testified, she told Brady that Brady was "to take over" Banta's duties.However, it appears that when Banta went away she left detailed written instruc-tions for Brady if she was aware that anything nonroutine was coming up.This wasusually the case, as Banta testified.When Banta was not at the store, Brady would spend very brief periods makingthe rounds of the department as a whole and would seek additional sales help fromFloor Manager McIntyre, if needed.On such occasions Brady would correct employ-ees who were not keeping their boxes properly lined up; would compliment girlswho kept their stock neat and clean; would obtain from the office information regard-ing prices and relay it to the employees in the marking room; and would answerquestions from the employees regarding the stock.However, Brady's credited testi-mony indicates that she had little discretion with respect to the placing of stock onthe selling floor, for her suggestions in this regard to the employees were regularlycountermanded by Banta on her return to the store.Pursuant to previous instructions from Banta, Brady occasionally transferredemployees from one location in the department to another and placed new employeeson the job.Also Brady instructed new employees in their duties.Once instructedin their duties, very little supervision was required, as Department Head Bantaadmitted when she testified that the "employees in the department who had beenthere for any length of time knew their duties after they were once assigned andaccustomed to them without having them assigned each day."Brady was consulted by employees when they wanted to take their breaks or tochange their lunch hours, as was Virginia Behrens, a rank-and-file employee in thedepartment. In two emergency situations, Brady was consulted by employees abouttime off. In one of the cases Brady said that she would report the situation toMcIntyre.Brady on occasion also authorized "markdowns" on soiled or damagedgoods and authorized, or refused to authorize, merchandise returns.VirginiaBehrens, a rank-and-file employee in the ladies' fashions department, also had thislatter authority.In several instances Brady discussed either with Banta, McIntyre, or with Shapiroan employee's poor performance on the job. Subsequently, after independent investi-gations were made by higher-ups at the plant, these individuals were discharged.Brady denied making any recommendation of discharge in any of these cases, andthere is no affirmative testimony that Brady ever did make such a recommendation.The Respondent merely relies on the sequence of events-Brady's discussion withBanta, McIntyre, or Shapiro and the subsequent discharge-as indicating that Bradyexercised the authority effectively to recommend discharge. In one instance involv-ing an employee whom Banta regarded as a poor employee and whom Brady lookedupon favorably, the employee was discharged despite Brady's good words in herbehalf.I find the evidence in this case insufficient to show that the Respondentconferred on Brady authority effectively to recommend discharges.SeePlasticsIndustrial Products, Inc.,139 NLRB 1066, 1067-1068.Aside from the facts concerning the nature of Brady's duties at the store, there isanother factor to be considered in determining Brady's supervisory status-her attend-ance at two meetings of department headsThe meeting in January 1964, which wasthe first meeting of department beads which Brady was invited to attend, was for thepurpose of discussing the taking of inventory.Brady was invited to attend by Bantaon the spur of the moment.When Brady demurred, saying she was not a departmenthead, Banta declared, "It doesn't matter, you're here when I'm not." Floor ManagerMcIntyre sent Brady a message to attend the second meeting of department heads,which she attended on February 7. Shapiro made a talk along the lines made by himthe next morning to the employees as a whole.Among other things, Shapiro men-tioned the threat of one of the union organizers to McIntyre, and he stated thatemployees who were part of management owed a duty of loyalty to management.At this meeting on February 7 Shapiro commented to Brady how "very pleased" hewas with Brady's work.33Brady had no buying responsibilitiesHowever,on three occasions on which sales-men weredisplayingvarious itemsIrving Shapiroconsulted Brady in Banta'sabsenceabout her views as to whether these items would sell. SULLIVAN SURPLUS SALES, INC.151From the foregoing it can be seen that for 90 percent of Brady's time when Depart-ment Head Banta was present at the store, Brady was engaged in normal nonsuper-visory functions, such as receiving merchandise, unpacking it, checking it, and han-dling the pricing of it. In Banta's absence Brady spent more time in overseeing thework of the department, but in directing the work of others, transferring employees,authorizing breaks, setting lunch periods, and granting time off, Brady was actingpursuant to specific instructions of Banta or following a well-established pattern laiddown by Banta. The record establishes that in Banta's absence Brady had no author-ity to exercise her independent judgment regarding the matters placed before her fordecision.As Brady credibly testified, with respect to any nonroutine matter comingup in Banta's absence, she would either have to consult Floor Manager McIntyre orlet the decision await Banta's return.Such exercise of limited authority to directemployees in routine situations does not satisfy the criteria of Section 2(11) of theAct for exercising independent judgment in responsibly directing employees.SeePrecision Fabricators v. N.L.R B.,204 F. 2d 567, 568-569 (C. A.2);MatthewsDrivurself Service, Inc,133 NLRB 1513, 1516-1517;Bugle Coat, Apron & LinenService, Inc., et al,132 NLRB 1098, 1100;Proctor-Silex Coip.,131 NLRB 57, 58;Schott Metal Products Company,129 NLRB 1233, 1234-1235.As in the last citedcase, Brady's responsibilities in the department appear to reflect more "the relation-ship of the more experienced to the less experienced employee," than that of a super-visor having authority responsibly to direct the work of subordinates.There is no testimony that any responsible official of the Respondent ever informedBrady that she was the assistant department head in the ladies' fashions department.SeePhillips Petroleum Company,129 NLRB 813, 815. Apart from the facts con-cerning the nature of Brady's duties and responsibilities, the evidence is conflictingas to whether the Respondent regarded Brady as a supervisor and a part of manage-ment prior to the commencement of the events involved in this case. Thus, the evi-dence concerning McIntyre's summoning Brady to the department heads meeting onFebruary 7 suggests that McIntyre at least by that time regarded Brady more as asupervisor than a rank-and-filer.On the other hand, the undisputed evidence as toShapiro's summoning of a group of employees, including Brady, to the office onFebruary 10 and reminding them not to be intimidated by the union organizers andentreating them to sign statements disavowing the Union is completely inconsistentwith the notion that Shapiro regarded Brady as a supervisor whom he could order tohave nothing to do with the Union.I have found that the evidence fails to support the Respondent's contention thatBrady exercised the authority effectively to recommend discharges and that in direct-ing employees and in performing her other supervisory functions Brady was actingin a routine manner and was not exercising independent judgment.Upon all of thefacts of the case I conclude that Brady was not a supervisor within the meaning ofSection 2(11) of the Act.Accordingly, Brady's discharge was violative of Section8(a)(3) of the Act.2.Myrtle SmithAs found above, Smith was hired to work in the pharmacy in June 1963 andworked full time during the summer. She became experienced in selling the numer-ous items sold in the pharmacy and was an able and valued employee, as the testimonyof both President Shapiro and Pharmacist Weiss indicates. In September 1963, Smithnotified the Respondent that she could only work part time, mainly Thursday andFriday nights and Saturdays.Although the Respondent sought to have Smith workfull time, she was unable to arrange it and continued to work part time from Septem-ber 1963 into February 1964During January and early February, the slack months in the pharmacy, the staffconsisted of Pharmacist Weiss, Lena Brown, a full-time employee, and Smith, a regu-lar part-time employee.Lena Brown became ill and was out almost the full weekending Saturday, February 8.This left Pharmacist Weiss alone in the pharmacyduring the day.Consequently he requested Shapiro to give him full-time help inthe pharmacy during the day. Shapiro transferred Mitzi Kelly, a full-time employee,to the pharmacy. It was on February 6, while Kelly was assigned to the pharmacy,thatWeiss notified Smith of her layoff, the layoff which was countermanded thatevening by Shapiro.Smith worked Thursday evening, February 6, the followingFriday evening, and all day Saturday, February 8.Lena Brown recovered from her illness and returned to work on Monday, Febru-ary 10.This left the Respondent with two full-time employees in the pharmacy duringits slack season.For the previous 6 weeks, as indicated above, one full-time employeeduring the day, with Myrtle Smith helping out Thursday and Friday evenings andSaturdays, had been a sufficient staff in the pharmacy. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs stated above, Smith worked February 6, 7, and 8.However, thereafter Smithwas called to work only 3 half-days in the next 3 weeks.As found above, previouslySmith had worked regularly part time 3 days a week.It isthis reduction in workinghours, allegedly put into effect because of Smith's unionactivities,which the com-plaint allegesto be a further violation of Section 8(a) (3) of the Act.In its brief the Respondent contends that Smith was not put to work because therewas not enough work for her to do. However, other than Smith's testimony regard-ing Weiss' conversation with her about not needing her further on Saturdays, I havebeen unable to find support for this contention in the record.33Weiss' statement toSmith, of course, merely reflected the situation after Kelly had been substituted forSmith in the pharmacy.With Kelly continuing to work fulltime inthe pharmacy,along with Lena Brown it would appear that more hours were put in in the pharmacyduring the period of Smith's reduced work schedule than before Kelly replaced Smith.This would tend to indicate a need for more help in the pharmacy during the periodin question, rather than less.The Respondent failed to offer records showing thenumber of hours worked by employees in the pharmacy commencing on February 10.This would have been the best evidence of the availability of work in the pharmacyin the period after February 10.Pharmacist Weiss' testimony about Smith's reduced hours is hopelessly confused.At firstWeiss testified that Smith did not work reduced hours during the period inquestion.Then, after prodding by the Respondent's counsel, Weiss testified that hecould not recall.Still later, after being shown the exhibit prepared by the Respond-ent which shows the reduction in Smith's hours, Weiss testified as follows: "Whenthe question is asked of me, `Did Myrtle Smith work a reduced number of hours,' itseems to imply that I reduced her hours, but I didn't. If she worked less hours, it wasbecause she didn't come in at the time she was supposed to, or she couldn't give thehours she was required to." Smith's testimony clearly indicates that she did not workbecause she was told by Weiss that she was not needed. There is no evidence thatSmith refused a request to work during the period in question.The record suggests that the true explanation for Smith's reduction in hours lieselsewhere.As found above, Smith was the first employee to become interested inthe Union. She signed up seven employees the weekend of January 23 to 25, 1964,includingAnthony Smith, Anna Cochran, and Barbara Ackerley, who thereafter be-came active in the Union's behalf. On Thursday evening, February 6, Smith had beenobserved by Pharmacist Weiss in the company of Anna Cochranand a strange manwhom Weiss, as his testimony indicates, took to be a union organizer.The nextevening, Friday, February 7, President Shapiro called Smith into his office wherehe openly indicated his opposition to the Union and, among other things, angrilyreproached her for being a "union organizer." Smith, in reply, was outspoken inher support of the UnionThereafter, the Respondent utilized Smith's services forjust 1 more day, and then almost ceased using her services altogether, althoughSmith's replacement in the pharmacy, Mitzi Kelly, was inexperienced, and as Pharma-cistWeiss' testimony indicates, Smith was a more competent employee.In view of the foregoing facts and upon the entire record I find that the Respondentsubstituted Kelly for Smith in the pharmacy and drastically curtailed Smith's workinghours commencing on February 13, 1964, in an attempt to induce her to quit, as sheultimately did, and thereby eliminate from the store an outspokenunionsupporter.34The Respondent thereby violated Section 8(a) (3) of the Act.F. Conclusions concerning the Respondent's violation of Section 8(a)(5)of the Act1.The appropriate unitThe complaint alleges that "all selling and nonselling employees employed byRespondent at the store, exclusive of all guards and supervisors as defined in theAct," constitute a unit appropriate for the purposes of collective bargaining with theRespondent.The Respondent does not contest the appropriateness of the unitallegedasWhile Shapiro testified that Smith'shours were cut back in January 1964 becauseof "lack of business in the pharmacy"this does not explain the further reduction in herhours in February in view of the fact that the volume of nonprescription sales in thepharmacy was up a little in February over January.$*While Kelly had signed a union authorization card, there is no evidence that Kelly'ssupport of the Union had come to the Respondent's attention at the time she was trans-ferred to the pharmacy. SULLIVAN SURPLUS SALES, INC.153in the complaint.The unit is a customary one for retail establishments,and I findthat the unit alleged in the complaint is a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.2.The Union's majority status in the appropriate unitThere is no dispute between the parties that the following persons had employeestatus and were in the appropriate unit on February 10, 1964, the day upon whichthe Respondent received the Union's telegram requesting recognition and the open-ing of bargaining negotiations:1.Barbara Ackerley14.Marie Galbraith28.Helen Roosa2.Virginia Behrens15.Eva Goldschmidt29. Juan Rosado3.Wilma Bonnell16.Arthur Haake30.Catherine Schmidt4.Marie Boyle17.Katherine Harden31.Myrtle Smith5.Lena Brown18.Mitzi Kelly32.Charles Snyder6.Helen Burr19.Carol Krug33.Kenneth Storer7.Anna Cochran(on maternity leave)34.Virginia Temple8.Nancy Cook20.Dorothy Kuttner35.Corliss Van Deuser9.Elizabeth Crespo21. Betty Martin(on vacation)10.Mary Daly22.Rose Meyers36.Sarah Van Dunk(on maternity leave)23.Adeline Oare37.Marianne Walter11.Elizabeth DuVall24. Josephine Papocchia38. Jane Williams12.Gene Froelich25. Paul Ratzel(on sick leave)13.Glennie Fuller26. Lena Ray39.Carol Young27.Richard ReinshagenHowever, there is a serious controversy between the parties regarding the inclusionin, or the exclusion from, the unit of numerous other individuals.The Respondentalso advances various other reasons why the Union should not be held to representa majority of the Respondent's employees on February 10, 1964.These questionsand contentions must be disposed of before the Union'smajority status in the appro-priate unit can be determined.a.The status of Anthony SmithThe Respondent contends that Anthony Smith is a supervisor and should thereforebe excluded from the appropriate unit.The General Counsel and the Charging Partyurge that Smith should be included in the unit.Anthony Smith was hired in the Respondent's stockroom in the fall of 1963.AfterClifford Tuey left the stockroom in October,Shapiro came to Smith and asked himif he wanted to be in charge of the stockroom.Smith readily accepted Shapiro's offer.At this time Smith and two others were the only employees in the stockroom.Uponbeing placed in charge of the stockroom Smith's rate of pay was raised to $1.35 perhour, with time and a half for over 44 hours. Smith worked a 52-hour week.Manyof the Respondent's nonsupervisory sales persons are paid more than$1.35 per hour.After Christmas Smith's pay was raised to $1.40 per hour with time and a half forall over 44 hours.This is the wage Smith was receiving at the time of the eventsinvolved in this case.While Smith had two helpers in the stockroom he spent 75 to 80 percent of histime performing physical labor.This involved loading and unloading trucks, placingthe merchandise in the bins in the stockroom,delivering merchandise to the variousdepartments,and transferring merchandise to the warehouse.Among Smith's dutieswere removing the garbage and the trash from the Burger Bar and the restrooms,taking it to the dump in a truck,and keeping the truck clean.In the fall of 1963, Shapiro's uncle, Michael Replansky,returned to work in thestockroom,and in January and February Replansky was the only other employee inthe stockroom.Saturdays during the Christmas rush Smith was given two extrahelpers in the stockroom.Before Replansky started to work in 1963,Floor ManagerMcIntyre informed Smith of Replansky's hiring, advising him that Replansky was tohandle the mail and was not to do any sweeping or cleaning.Replansky,being anelderlyman,was not to do any heavy lifting either.Smith was instructed not togive Replansky any orders.However, Replansky voluntarily gave Smith consider-able help doing his stockroom chores.Replansky was paid $70 for a 40-hour weekat the time of the events involved in this case.During the brief periods when Smith had additional help in the stockroom besidesReplansky,Smith instructed new employees in the performance of their work, andthereafter directed them in their day-to-day tasks.Smith would correct employeesif he found them doing their work improperly.Smith was consulted by Shapiro on 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDone occasion regarding his helper's work performance. Smith grants permission toemployees to take breaks and arranges their luncheon schedule, subject to theapproval of McIntyre.On one occasion Smith switched lunch periods with anemployee without consulting McIntyre.Smith communicates with McIntyre when he needs additional help in the stock-room. It was always supplied when he requested it.However, during the periodhere pertinent Smith had nothing to do with the hiring of employees for the depart-ment and was not consulted when they were hired.Nor did Smith have authorityto fire employees or to make recommendations regarding the firing of employees.Smith is the employee within the stockroom with whom the department headscommunicated when they had business with the stockroom; however, he has noauthority to accept a damaged shipment. Smith always had to consult the depart-ment head or a higher official in the store about such matters. Smith credibly testi-fied that whenever a nonroutine question came up in connection with the operationof the stockroom, which happened frequently, he consulted McIntyre for the answer.At all times pertinent herein Smith had no authority to order maintenance suppliesneeded in connection with his duties. Shortly before the hearing in this case in July1964, Smith was given such authority.On March 18, about a month after the chargewas filed in this case, Shapiro informed Smith that he had the authority to recom-mend hiring and firing of employees.On this day Shapiro had Smith talk to twoemployees whom Shapiro had interviewed and asked Smith to give Shapiro his rec-ommendations about hiring themDuring the investigation of this case, Shapiro furnished Stanton, the attorney forthe General Counsel, with a list of the Respondent's full-time employees as of Febru-ary 10, 1964.The employees were listed by departments in two columns, one cap-tioned "Head" and the other captioned "Employees." In this list, as it was originallygiven to Stanton, Anthony Smith's name appeared in the "Employees" column.OnFriday afternoon, March 13, after a luncheon conference with Conrad, the Respond-ent's attorney, Shapiro informed Stanton that Smith's name should be changed tothe "Head" column. Further evidence that Shapiro did not regard Smith as a super-visor and a part of management at the time of the events involved in this case, isfound in the conversations which Shapiro and McIntyre had with Smith on February 5and 6, in which they instructed him not to engage in union solicitation during busi-ness hours and warned him of the adverse consequences of the store's becomingorganizedObviously Shapiro and McIntyre were speaking to Smith at this time asa rank-and-file employee.Upon all of the facts I conclude that Anthony Smith on February 10, 1964, did notpossess any of the attributes of a supervisor, as that term is defined in Section 2(11)of the Act.While Smith did direct other employees in the performance of theirwork, I find that he did so only in routine situations not calling for the exercise of"independent judgment" within the meaning of Section 2(11) of the Act.Accord-ingly, Anthony Smith should be included in the appropriate unit.b.Supervisory or managerial status of Roy LambertThe Respondent contends that Roy Lambert is a rank-and-file employee who shouldbe included in the appropriate unit.The General Counsel, while originally contend-ing that Lambert was a supervisor within the meaning of Section 2(11) of the Act,asserted first in his brief that Lambert was a "managerial" employee who should beexcluded from the unit, but cited no authority for this assertion.Then in his tallyof employees in the appropriate unit the General Counsel includes Roy Lambert.From this I conclude that the General Counsel no longer contends that Lambertshould be excluded from the appropriate unit.The facts of the case support thisview and I find, as the Respondent contends, that Roy Lambert should be includedin the appropriate unit.c.Madeline Brundage and Carol LambertDuring the hearing I ruled that Madeline Brundage, who was replaced as officemanager at the opening of business on February 10 and continued as an officeemployee, should be included in the unit, and that Carol Lambert should be excludedbecause she quit her job before February 10. The parties have not taken issue withthese rulings and I adhere thereto.d.Employees having a special family relationship to the ShapirosMichael Replansky is the uncle of the Shapiros and Anna Shapiro is the motherof the Shapiros.As found above, Irving and Sidney Shapiro are the controlling SULLIVAN SURPLUS SALES, INC.155owners of the Respondent.The General Counsel and the Charging Party take theposition that both Replansky and Mrs. Shapiro receive special treatment from theRespondent because of these close family ties, and that both should therefore beexcluded from the unit.The Respondent opposes.The statutory exclusion from the definition of "employee" of "any individualemployed by his parent or spouse" (Section 2(3) ), of course, does not apply to eitherReplansky or Mrs. Shapiro.Under the controlling Board decisions, however, thematter to be determined in situations where there is a family relationship betweenthe employer and the employee is whether the employee in question "because of suchrelationship ... enjoys a special status which allies his interests with those of manage-ment"Adam D. Goettl et al., d/b/a International Metal Products Company,107NLRB 65,67; Garden Super Market, Inc.,148 NLRB 583.Michael Replansky usually works for the Respondentcommencingshortly afterLabor Day each year and continues until late spring when he returns to the bungalowcolony which he operates during the summer. Since the Respondentis located inthe Catskills, a great resort area, the summer is the Respondent'sbusiest season.Replansky works in the stockroom at an hourly rate of pay higher than that ofAnthony Smith, who is in charge of the stockroom.Replansky was not subject toSmith's directions and was not to do menial work such as sweepingand cleaning ofthe selling floor.Nor was Replansky to do any heavy lifting.Anna Shapiro works a flexible schedule of hours in the gift shop and receives $23per week regardless of the hours which she works.Mrs. Shapiro sets her own sched-ule of hours.Upon the facts above set forth I conclude that both Replansky and Mrs. Shapiro,because of their relationship to the Shapiros, receive such special treatment thattheir interests are wholly allied with management rather than with the employeesas a whole. In view of this special status I conclude that Replansky and Mrs. Shapiroshould be excluded from the appropriate unit.e."Employees on leave of absence"The Respondent urges that Margaret Meehan, Laurie Wexler, and Nancy Lottwere on a leave of absence and should be included in the unit. The General Counseland the Charging Party oppose. Shapiro testified that an employee obtains a leaveof absence by speaking to the floor manager or himself and explaining "what thecircumstances are of their leave of absence that they desire." Shapiro's approval isnot necessary before a leave of absence is granted.The Company keeps no recordsindicating that an employee is on a leave of absence.Margaret Meehan.The contention that Meehan was on a leave of absence onFebruary 10, 1964, is based upon Shapiro's testimony that when Meehan left onDecember 19, 1963, she said that she was returning to Scotland to visit her motherfor 2 or 3 months and would like to come back. According to Shapiro, he told her,"We await your return."Carol Lambert, who was hired about the middle of December, was the first replace-ment for Meehan.After Lambert left in the last half of January, the Respondenthired Rose Meyers to work in the gift shop in the place of Meehan.Meehan had not returned to the store by the time the hearing closed in August1964In view of this fact and the circumstances discussed below, I do not creditShapiro's testimony that Meehan told him that she would be gone for 2 or 3 months.General Counsel's Exhibit No. 9 is a list of the Respondent's employees which wasfurnished to counsel for the General Counsel during his investigation of the case.Asoriginally furnished counsel for the General Counsel, this list did not include Meehan.Later on March 18, 1964, Shapiro added to the list of full-time employees in the giftshop the names of Margaret Meehan and Carol Lambert, and initialed the followingnotations after their names: "(L/O/A)."Carol Lambert was called to the standand her testimony establishes, in my opinion, that Lambert did not go on a leave ofabsence but quit her job because of illness. Shapiro later admitted at the hearingthat the information about Carol Lambert on General Counsel's Exhibit No. 9apparently was not correct.Under all the circumstances I conclude that Meehandid not inform Shapiro that she would return in 2 or 3 months.Rather I find thatshe left the date of her return open and that Shapiro invited her to come backwhen she desired to.Laura Wexler.Wexler was a student who had worked full time in the summer of1963 and worked regularly part time during the fall and winter of that year. Shapirotestified thatWexler's mother, who formerly was the Respondent's office manager,had lost her eyesight in October 1963, and that when she returned to her home inNovember with her eyesight recovered to a great degree it became necessary forLaura to take care of her mother.According to Shapiro, when Laura reported this 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact to him, he told her to come back as soon as she could.Wexler was not calledas a witness.Between the middle of November and the week ending April 2, 1964,Wexler worked a total of 11 hours.Commencing about April 2, 1964, Wexlerworked part time at the store for about 2 months.Wexler does not appear to haveworked for the Respondent thereafter.Nancy Lott.Lott was a high school student who worked part time for about 2months prior to the summer of 1963, worked regularly full time during the summerof 1963, and thereafter worked very irregularly part time until December 12, 1963.During 8 of these weeks Lott did not work at all and in 4 other weeks during thisperiod Lott worked only half a day.McIntyre testified that he "was continuallycallingNancy Lott to come in but she was involved in so many school activities[that he] couldn't get ahold of her too much."With respect to the alleged leave of absence, McIntyre testified that Lott informedhim in December that "she couldn't promise to come to work any more because ofschool activities, and, as soon it was all over, then she was coming back."Accord-ing to McIntyre, he told her that when she was ready to come back to work to lethim know.Lott came back to the store about the middle of March 1964 andMcIntyre asked her if she could work Thursday and Friday nights and Saturdays.She came back for 3 weeks, but never worked the hours requested of her, as McIntyreadmitted.Lott was not called as a witness.With respect to Meehan, Wexler, and Lott, I find that the testimony fails to estab-lish that they were actually granted a leave of absence of the kind that would war-rant my finding that they should be included in the appropriate unit as of February 10,1964.The credited testimony shows that all three employees, upon leaving theRespondent's employ, contemplated being away an indefinite length of time. In thecases of Meehan and Lott, the date of their return was left up to the whim of theemployee.InWexler's case, while circumstances beyond her control required herto leave the store, her mother might have required her services indefinitely.WhileWexler returned in April after an absence of over 4 months and started working parttime, after but 2 months she left the payroll.Meehan, as found above, neverreturned to the store, and Lott returned for 3 weeks only beginning the middle ofMarch.Under all the circumstances I conclude that Meehan, Wexler, and Lott were noton a leave of absence in the ordinary sense of the word.Rather the Respondententered into a loose arrangement with these three individuals to take them back atsome unspecified time in the future when they sought to come back, if circumstancespermitted the Respondent to do so. Such a loose arrangement, in my opinion, doesnot constitute a leave of absence, which implies a continuing employer-employeerelationship.I conclude that these individuals are not to be regarded as employeesof the Respondent on February 10, 1964, and that Meehan, Wexler, and Lott shouldbe excluded from the unit 35f."Laid-off" employee, Francis McCoyThe Respondent contends that Francis McCoy was on layoff status on February 10,1964, and should be included in the appropriate unit.The General Counsel andthe Charging Party oppose.McCoy, a high school student, commenced working forthe Respondent on December 12, 1963.McIntyre testified that at Christmas time,after McCoy had worked almost 2 weeks, he told McCoy that "as soon as we got busywe would call him back."McCoy replied that "he would be ready to come backwhenever we wanted him." The Respondent's records show that McCoy reappearedon the Respondent's payroll during the payroll period ending March 19, 1964.Thecircumstances of McCoy's return to the store are not given in the record, but therecord does show that after March 19 McCoy continued as a regular part-timeemployee during the school year, that he worked full time during the summer, andwas still in the Respondent's employ at the time of the hearing.McCoy's name doesnot appear on the list of "part timers as of 2/10/64" which is a part of GeneralCounsel's Exhibit No. 9, although this list was corrected by Shapiro on March 18,1964, upon the advice of his attorney.In my opinion, McIntyre's testimony above quoted, considered against the back-ground of the Respondent's hiring practices generally, is not sufficient to establishthat this very short-term employee hired to help out during the Christmas rush is tose Iwould exclude Lott from the unit for the further reason that she worked sosporadically for the Respondent in the last few months before her asserted leave ofabsence that she is not entitled to be regarded as a regular part-time employeeIn viewof her employment record, Lott must be regarded as a temporary or casual worker. SULLIVAN SURPLUS SALES, INC.157be regarded as a regular part-time employee on layoff status. Like the arrangementswith the individuals assertedly on a leave of absence, the arrangement with McCoydid not commit the Respondent to take back McCoy at any particular time.As Iread the record, the Respondent had similar arrangements with numerous othertemporary and part-time employees who had served it satisfactorily in the past.McCoy's chances of being among those recalled when work picked up were tooremote to warrant the conclusion that he had a reasonable expectation at the timehe was separated in December of being recalled within the foreseeable future.Sea-bellChemical Company, Inc.,121NLRB 1130, 1131, enfd. 267 F. 2d 922, 924(C.A. 2).Furthermore, as stated more fully below in my discussion of the Respondent'scontention regarding the eight "seasonal employees," even if McCoy be regarded asbeing on layoff status, under the Board's normal procedure in representation casesin seasonal industries, he would not be treated as a member of the unit on February 10,1964, since he had not been recalled by that date.Madsen Wholesale Co.,139NLRB 863;Cless B. Davis, d/b/a Queen City Transports,141 NLRB 964. As theBoard explained in theMadsencase (at 863) :unless there is a cutoff date for establishing employee status, it would bevirtually impossible for any party to verify majority representation.Thus, forexample, a labor organization seeking to prove that it was the majority repre-sentative would be required to canvass persons who unknown to it might havehad employee status at various times in the past and who might, or might not,depending upon the circumstances, reestablish employee status at some inde-terminate time in the future.For these reasons I find that McCoy should be excluded from the appropriate unit.g."Seasonal employees"The Respondent contends that the store, being located in a resort area, is a sea-sonal business requiring additional employees during its peak seasons, which areduring the summer and before Christmas, and that a group of eight employees, largelystudents,who have worked for it before in one or more peak periods, should beincluded in the unit as "seasonal employees."None of these eight employees wason the Respondent's payroll for the period ending February 13, 1964, and most ofthem had not worked for the Respondent since the summer of 1963. Two of them,however, had worked during the 1963 Christmas rush. Seven of the eight returnedto work for the Respondent in 1964, either at the end of March or in the summer of1964.In support of its position regarding the "seasonal employees" the Respondent citesseveral Board decisions involving seasonal industries.However, these were all casesinvolving the ascertainment of the employees' choice of representatives through anelection.The procedure in such situations, as the Board pointed outinMadsenWholesale Co.,139 NLRB 863, is as follows:In a representation case involving a seasonal industry, the Board directs anelection at or near peak season in order to obtain an expression of desires froma representative number of employees.Such a direction provides that thoseeligible to vote shall be all employees working during the payroll period imme-diately preceding the date of the notice of election.Of course, employees whoare ill or on vacation or temporarily laid off are eligible, but this presupposesthat such employees have been working during the current season but were outduring the given period.Those who worked during a previous season but whohave not yet been recalled are not considered to be on leave or temporary layoffstatus for purposes of eligibility to vote.Accordingly, upon the issuance of anotice of election, eligibility is determined by actual prior and continuing employ-ment during the current season.In situations like the present, where, as found below, the employer's unfair laborpractices require the ascertainment of the employees' choice of representatives by acard check at a time other than the peak season, the rule is otherwise. In suchcases, as the Board stated in theMadsendecision (at 864) :where the Respondent has a seasonal operation with a widely fluctuatingemployee complement, the use of a payroll period which reflects the actualemployment of a representative number of employees is appropriate for deter-mining the Union's majority status, and persons who may have worked in priorseasons but who have not yet been recalled are not properly includible.See alsoCless B. Davis, d/b/a Queen City Transports,141 NLRB 964, 965. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent's contention regarding the eight seasonal employeesisrejectedand Sandra Bertholoff, Karen Bossley, Audrey DuVos, Helen Glowiak, Albert Ken-nedy, Laura Orseck, Ronnie Schrager, and Gloria Weiss are excluded from the appro-priate unit.h.The Respondent's contention that the Union's majority status was taintedby supervisory participationThe Respondent's contention regarding supervisory participation in the Union'sorganizing campaign is based largely on the activities of Anthony Smith whom I havefound not to be a supervisor within the meaning of Section 2(11) of the Act. TheRespondent relies also on the conduct of Helen Brady, whom I have also found notto be a supervisor, and that of Virginia Puerschner, an admitted supervisor.With regard to Puerschner, the Respondent relies solely on the fact that shesolicited Rose Meyers, a longtime acquaintance of hers, to sign an authorization cardand contends that Meyers' card may not be counted towards the Union's majoritystatus.Neither the General Counsel nor the Union seriously disputes this point.I agree that Meyers' card should not be counted.While the Respondent also cites the activities in support of the Union of RoseMeddaugh and Beulah Rhyne, both of whom are department heads, there is no evi-dence of any participation by them in union affairs until after the Union's requestfor recognition and bargaining was made on February 10, 1964.Thereisno evi-,dence that any employee, other than Anna Cochran, who was one of the Union'searliest supporters, even knew, prior to February 10, that Meddaugh and Rhyne wereinterested in the Union.The Respondent's contention that the Union's organizing,drive was "shot through" with supervisory participation is rejected as not being sup-ported by the evidence.i.The Respondent's contention that Dorothy Kuttner's authorization cardshould not be countedRelying on the facts set forth in footnote2, supra,relating to Kuttner's request toAnna Cochran to return her authorization card or "tear it up" because her "husbandwas having a fit," the Respondent contends that Kuttner's authorization card shouldnot be counted towards the Union's majority status.While this matter is not freefrom doubt, for, as found below, the Respondent's unfair labor practices had com-menced before Kuttner requested her card back, as the undenied testimony suggeststhat Kuttner's change of mind was unrelated to the Respondent's unfair labor prac-tices, Kuttner's card will not be counted.j.The Respondent's contention that Carol Krug's authorization cardshould not be countedThe facts upon which this contention is based are as follows.Carol Krug entereda hospital to have a baby on February 7. That evening she received a message froma nurse about an hour before the baby arrived that a union representative wanted tospeak to her on the telephone. She told the nurse that she did not feel like talking toanyone.Her baby was born at 10 p.m.Early the next afternoon Business Agent Sterns and International OrganizerEggleton went to the hospital to see Krug and they encountered her in the corridorwith a group of persons who were looking at the babies.They asked her if theymight speak with her a few minutes about the Union.Krug's husband joined themin the room a minute or two later. Sterns sought to persuade Krug as to the advan-tages of having a union in the store, Krug's husband, a small storeowner, at thestart of the conversation was opposed to the idea of unions.The union men con-tinued to discuss the matter, and in the course of the discussion handed Krug apamphlet entitled "It Pays to Belong." In the course of the discussion, which lastedabout 45 minutes, the pamphlet was passed back and forth between Krug and herhusband.At the end of the conversation, after Krug's husband told her to "goahead and sign the card," Krug signed a card.The foregoing account of this incident is based on my reconciliation of the ver-sions of Krug and Stems, which in the matter of emphasis were widely divergent.Krug testified that she told the union men two or three times that she did not wantto sign a card and that they just kept on talking to her.Krug also testified in response SULLIVAN SURPLUS SALES, INC.159to leading questions that she was not feeling well 36 and that she signed just to getrid of the union men. I do not credit Krug's testimony in this regard.Krug, ayoung woman 20 years of age or less, facing her employer, Shapiro, and his attorneyin the hearmg room, appeared to be trying to testify just as her employer would liketo have her testify.Any suggestion in a question as to the answer, or the phraseologythereof, Krug quickly adopted.There is no suggestion in the record that the unionmen refused to leave the room.Their presence in the room for 45 minutes, byKrug's testimony, suggests an amicable discussion.Upon all of the testimony regard-mg this mcident I conclude that Krug, although reluctant at first to sign a union card,after listening to the union representatives' appeal and considering the union litera-ture, decided to ally herself with the others at the store who had signed cards. Ifurther conclude that this decision was reached voluntarily and that Carol Krug'sauthorization card should be counted.k.The Respondent's contention that Elizabeth DuVall's cardshould not be countedThis contention is based upon the fact that Business Agent Sterns, when he solic-itedDuVall's signature on an authorization card, mentioned to her, among otherthings, "that when you start a campaign, you have to have so many cards before theNational Labor Relations Board would ever entertain a petition for an election."Sterns testified that he further discussed with DuVall on this occasion the wages,hours, and working conditions which the Union customarily sought, and then he toldher "the more [cards] we had, the better position we would have in the negotiations."Inmy opinion the Respondent's contention must be rejected. Sterns solicitedDuVall's signature oh February 3, early in the campaign, before the first union meet-ing, and before the Respondent's unfair labor practices commenced in earnest.Atsuch a stage of an organizing drive when only a few employees have signed up it iscustomary for a union organizer to explain the procedure followed in obtaining rec-ognition, including the use of the National Labor Relations Board election procedure.There is no suggestion in the testimony of either Sterns or DuVall that he repre-sented to her that she was signing a card only for the purpose of having an electionheld or that the card would not be used as a basis for seeking recognition.Onlywhere cards are obtained after the making of such representations can objectionvalidly be made to the placing of reliance on such cards.Accordingly, DuVall'sauthorization card will be counted.1.RecapitulationIn view of the findings hereinabove made regarding the inclusion and exclusionof employees from the appropriate unit on February 10, 1964, the date of the Union'srequest for recognition and bargaining, I find that there were 43 employees in theappropriate unit on this date (the 39 employees stipulated to be in the appropriateunit on that day, plus Brundage and Roy Lambert, who I ruled at the hearing wereto be included in the unit, and plus Brady and Anthony Smith, whom I have foundnot to be supervisors within the meaning of Section 2(11) of the Act).Testimony and exhibits which I credit establish that a total of 22 employees, whosecards I have found are entitled to be counted towards the Union's majority in theappropriate unit, signed cards authorizing the Union to act as their bargaining rep-resentative before February 10, 1964.37These 22 employees are as follows:1.Barbara Ackerley8.Glencoe Fuller16.Anthony Smith2.Virginia Behrens9.Eva Goldschmidt17.Myrtle Smith3.Marie Boyle10.Katherine Harden18.Charles Snyder4.Helen BradyIt.Mitzi Kelly19.Kenneth Storer5.Anna Cochran12.Carol Krug20. Sarah VanDunk6.Elizabeth DuVall13.Betty Martin21.Marianne Walter7.Gene Froelich14.Lena Ray22.Carol Young15.Richard Reinshagen3eKrug further testified that her doctor did not visit her during her entire time in thehospital37While the Respondent points out that most of the cards were originally left undatedand that some of them are inaccurately dated, the credited testimony convincingly showsthat all of the cards relied upon herein were signed before February 10, 1964. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Unionthus represented a majority of the 43 employees in the appropriate uniton February 10, 1964,and I so find.3.TheRespondent's refusal to bargaincollectivelyAs found above, on February 10, 1964, the Union notified theRespondentby tele-gram that it represented a majority of the Respondent's employees and offered tosubmit its authorization cards to a disinterested person for verification.On Febru-ary 12, 1964, the Respondent, by letter to the union secretary-treasurerdeclined to,recognize it, assertingthat it doubted the Union's majoritystatus.The above factsare undisputed and clearly establish a refusal torecognize and to bargain collectively.The onlyquestionremaining, therefore, is whether the Respondent, havingengagedin unfairlabor practices which precluded the employees from making a free choicein an election,can be heard to assert that it doubted the Union's majoritystatus.The record in this case shows thatas soon asthey became aware of theUnion'sorganizationalefforts, the Respondent's officials and supervisorscommenced ques-tioning employees about the identity of the union leaders and various otheraspectsof the organizational campaign; in a few instances outright threats of reprisals weremade against employees because of their union activity; and finally, just as the Unionhad succeeded in signing up a majority of the employees, President Shapiro sum-moned the employees to a meeting where he in effect requested them to abandon theirunion affiliation.Even after receiving the Union's request to bargain, the Respond-ent's unfair labor practices continued, and included the discriminatoryreduction inhours of the originator of the union movement and the dischargeof a less activeunion supporter.It is well settled that where an employer has engagedin unfairlabor practices tending to dissipate a union's majority status, he cannot be heard toassert a good-faith doubt of a union's claim of majoritystatus.Joy Silk Mills, Inc. v.N.L R.B.,185 F. 2d 732, 741 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v.Stow Manufacturing Co,217 F 2d 900, 904-905 (C.A. 2), cert. denied 348 U.S. 964;N.L.R.B. v. Loien A. Decker, d/b/a Decker Truck Lines,296 F. 2d 338, 341-342(C.A. 8).Upon all of the facts of the case I find that the Respondent cannot validlyassert a doubt as to the Union's majority status, and that its refusalto recognize andbargain collectively with the Union violated Section 8(a) (5) of the Act.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesin viola-tionof Section 8(a)(1), (3), and (5) of the Act, my Recommended Orderwill pro-vide that it cease and desist therefrom and take certain affirmative actiondesigned toeffectuate the policies of the Act.My Recommended Order will contain the conventional remedialprovisions forthe Respondent's violations of Section 8(a)(3) of the Act; namely, thatit reinstateHelen Brady,38 and that it make Brady and Myrtle Smith wholefor their lossesresulting from the Respondent's discriminationagainstthem, such backpay to becomputed in accordance with the formulas set forth in F.W. Woolworth Co.,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.39My RecommendedOrder will further contain the usual affirmative bargaining order and will direct theposting ofappropriate notices.The unfair labor practices herein found, including discriminatoryacts against twoemployees and a refusal to bargain collectively, are such as to indicatean attitude ofopposition to the purposes of the Act generally.In these circumstances a broadcease-and-desist provision is necessary to effectuate the policies of the Act.CONCLUSIONS OF LAW1.By questioning employees concerning union matters and making statements toemployees seeking to impress upon them its awareness of their support of the Union38 I am not including the usual Armed Forces provision in the Order and notice be-cause Brady,the only employee ordered reinstated,isa woman in her forties, and un-likely to serve in the Armed Forces39While the General Counsel in his brief urges that Smith should be reinstated withbackpay, the complaint alleges merely that the Respondent discriminatorily reducedSmith's hours from February 13, 1964, to on or about April 16, 1964. The circum-stances of Smith's quitting the Respondent's employ were not litigated at the hearing,and in these circumstances, in my opinion, it would not be proper for me to directSmith's reinstatementMyrtle Smith is entitled to backpay only from February 13,1964, until she quit the Respondent's employ SULLIVANSURPLUS SALES, INC.161in the coercive circumstances of this case, by threatening employees with reprisalsbecause of their union activities, by seeking to induce employees to repudiate theUnion by means of promises of benefit or other coercive means, by requesting anemployee to report to it on the events at union meetings, and by assaulting the unionbusiness agent under the circumstances of this case, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, thereby engaging in unfair labor practices in violation ofSection8(a) (1) of the Act.2.By discharging Helen Brady and reducing the hours of work of Myrtle Smith,theRespondent has discouraged membership in the Union by discrimination inregard to their tenure or terms or conditions of employment, thereby engaging inunfair labor practices in violation of Section 8 (a) (3) and (1) of the Act.3.By refusing on and after February 10, 1964, to recognize and bargain collec-tively with the Union as the exclusive bargaining representative of its employees inan appropriate bargaining unit, the Respondent has engaged in unfair labor practicesin violation of Section 8 (a) (5) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce withinthemeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, it is recommended that the Respondent, Sullivan SurplusSales, Inc., Liberty, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge, or other reprisals, because of theirunion activities; coercively questioning employees about union matters; making coer-cive statements intended to impress upon employees its awareness of their union sym-pathies; using or attempting to use the services of employees to report on union activi-ties; soliciting employees to repudiate the Union or any other labor organization; andassaulting union representatives in circumstances tending to interfere with, restrain,or coerce employees in the exercise of the rights guaranteed in Section 7 of the Act.(b)Discouraging membership in Local 1687, Retail Clerks International Associa-tion,AFL-CIO, or in any other labor organization, by discharging or reducing thehours of work of employees, or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment.(c)Refusing to bargain collectively with Local 1687, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive bargaining representative of all selling andnonselling employees at its Liberty, New York, store, excepting guards and super-visors asdefined in the Act.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to join orassist theabove-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment,as authorized by Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Offer immediate and full reinstatement to her former or a substantially equiva-lent position,without prejudice to her seniority or other rights and privileges, toHelen Brady and make her and Myrtle Smith whole for any loss of pay they mayhave suffered as a result of its discrimination against them, in the manner set forthherein in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary to analyze theamounts of backpay due.(c)Upon request, bargain collectively with Local 1687, Retail Clerks Interna-tional Association, AFL-CIO, as the exclusive representative of all selling and non-sellingemployees at its Liberty, New York, store, excepting guards and supervisorsas defined in the Act, with respect to rates of pay, wages, hours of work, and otherterms and conditions of employment, and embody in a signed agreement any under-standingreached.789-730-66-vol. 152-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at itsLiberty,NewYork, store copies of the attached notice marked"Appendix."40Copies of said notice,to be furnishedby theRegional Director forRegion 3,after being duly signed by an authorized representative of the Respondent,shall be postedby theRespondent immediately upon receipt thereof and maintainedby it for a period of 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe takenby theRespondent to insure that said notices are not altered,defaced, orcovered by any other material.(e)Notify theRegional Director for Region 3, in writing, within 20 days fromthe receipt of this Recommended Order, what steps it has taken to comply herewith.4140 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order."41In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with reprisals because of their union sympa-thies or activities, coercively question employees about union matters, or makestatements to employees seeking in a coercive manner to impress upon them ourawareness of their support of the union, seek to induce employees to abandon theunion by means of promises of benefit or other coercive means, request employ-ees to report on union meetings or other union affairs, and WE WILL NOT assaultunion representatives in circumstances tending to interfere with, restrain, orcoerce our employees in the exercise of their rights under the Act.WE WILL NOT discharge or otherwise discriminate against any employeebecause of his support of Local 1687, Retail Clerks International Association,AFL-CIO, or any other labor union.WE WILL, upon request, bargain collectively with Local 1687, Retail ClerksInternational Association, AFL-CIO, as exclusive bargaining representative ofall our selling and nonselling employees, excepting all guards and supervisors asdefined in the Act.WE WILL offer immediate and full reinstatement to Helen Brady to her formeror a substantially equivalent position, without prejudice to her seniority and otherrights and privileges, and will reimburse her for any loss of pay she may havesuffered as a result of being discharged.WE WILL reimburse Myrtle Smith for any loss of pay she may have sufferedas a result of our having reduced her hours of employment.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of these rights.All our employees have the right to form, join, or assist any labor union, or not todo so.SULLIVAN SURPLUS SALES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 4th Floor,The 120 Building, 120 Delaware Avenue, Buffalo, New York, Telephone No. TL6-1782, if they have questions concerning this notice or compliance with its provisions.